 90DECISIONSOF NATIONALLABOR RELATIONS BOARDMonroe Auto Equipment Company,Hartwell DivisionandInternational Union,United Automobile, Aero-space and Agricultural ImplementWorkers ofAmerica,UAW. Case IO-CA-6705October 27, 1970SUPPLEMENTAL DECISION ANDORDERBY MEMBERSFANNING,BROWN, AND JENKINSOn May25, 1967,theNational Labor RelationsBoard issued its Decision and Order in the above-entitled proceeding,'finding that Respondent violat-ed Section 8(a)(5) and(1) of theAct, byrefusing tobargain with the Union after it had been certified bythe Board and ordering Respondent to take specificaction to remedy such unfair labor practices.There-after the Board filed a petition with the United StatesCourtofAppeals for the FifthCircuitfor enforce-ment of its Order. On January17, 1969,the courthanded down its Decision2remanding the matter tothe Board for further hearing on certain issues withrespect to the validity of the second election andcertification. Consistentwiththe court's remand theBoard,on April15, 1969,issued its Order reopeningrecord and remanding proceeding to Regional Direc-tor for hearing.On November 12, 1969,Trial Examiner James F.Foley issued his Supplemental Decision,attachedhereto, in which he recommended that the election beset aside,that the Board's certification of the Unionbe vacated,that a new election be ordered,that theBoard's Order be vacated,and that the complaint inthis unfair labor practice proceeding be dismissed initsentirety.Thereafter,theCharging Party filedexceptions to the Trial Examiner'sSupplementalDecision and a brief in support thereof. The Respon-dent filed a brief in support of the Trial Examiner'sSupplemental Decision,cross-exceptions to the TrialExaminer'sSupplemental Decision and a brief insupport thereof,and an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed.The Board has consideredthe Trial1164 NLRB 10512406 F 2d 1773406F2d1774The court further found that the remainder of the Company'sobjections were insubstantial and required no further consideration by theBoard Accordingly,we find no merit in the Respondent's contention thatExaminer's Supplemental Decision, the exceptionsand briefs, and the entire record in this case, andhereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, only to the extentconsistent herewith.The court3 listed theissuesitdeemed to require ahearing as follows:1.The Union, its agents, members and em-ployees engaged in conduct alien to Section 7 ofthe Act by making threats to company employeesthat they would lose their jobsunlessthey votedfor the Union.2.Anonymous telephone calls were made toemployees threatening bodily harm and loss ofjobs unless they voted for the Union.3.The Union instigated, condoned, ratifiedand acquiesced in the action of some of its peoplein false statements that salaried employees of theCompany at Hartwell paid Union dues.4.The Union instigated, condoned, ratified,and acquiesced in the action of some of its peoplewho demonstrated payroll deduction slips ofsalaried employees of the Company, reporting thatcertain entries on the slips were in payment ofunion dues when in reality the deductions were forGeorgia income tax.5.Board agents in going about the plantalerting the employees to vote sought advice anddirection exclusively from the Union representa-tive and permitted the Union observer to speak,holler at, wave his hand, and otherwise campaignwith the employees in the plant during the voting.6.Board agents permitted the ballot box to beleft completely unattended in a room with an opendoor.4The Trial Examiner found and we agree that there isno substantial evidence to support the allegations ofObjection 5 that the Board agents in releasingemployees to vote sought advice and directionexclusively from the union representative and permit-ted the union observer to speak, holler at, wave hishand at the employees, and otherwise campaignduring the voting and that therefore Objection 5should be dismissed.We also agree with the TrialExaminer's finding that there is no substantialevidence to support the allegation in Objection 6 thatthe Board agents permitted the ballot box to becompletely unattended in a room with an open door.In his Conclusions of Law 1, 2, and 3 the TrialExaminer found with respect to Objection 1 thatunion-supporting employees threatened other em-it is entitled to a hearing on all of its objectionsThe Trial Examinertreated each of the issueslisted by thecourt as aseparateobjectionusing the numbers assignedby the courtFor the sake ofuniformity,we shall do likewise.It should be noted that these are not thesame numerical designationsemployed bythe Respondent when it filed itsobjections186 NLRB No. 18 MONROE AUTO EQUIPMENT CO.91ployees of the Respondent with "loss of jobs andphysical injury if they did not support the Union inthe election."With respect to Objections 3 and 4 hefound that the union-supporting employeesthreatened(emphasis supplied) other employees "by representingto them that foremen and other salaried personnelwere membersof the Union and paid union dues, andshowed them check stubs . . . for foremen or othersalariedpersonnel listing a deduction under theheading `Union dues or other' and falsely representedthe deduction to be for union dues when it was forGeorgia Income Tax." And that "[t]his conductconveyed to the other employees that employees whodid not support the Union would be discriminatedagainstby foremen and other salaried personnel."The Trial Examiner concluded that the threats of theunion-supporting employees "considered cumulative-ly made a pattern of conduct."The Trial Examiner's finding with respect toObjections 1, 3, and 4 makes reference only to"employee union supporters." In fact, the TrialExaminerspecifically concluded that theUnioncannot be held accountable for any misconduct in thiscase(see Trial Examiner's Conclusions of Law 10, 11,and 12).5In viewof the Trial Examiner's findings, it becomesnecessary to discuss the reasons given by the court forremandingObjections 1 through 4. With respect tothe purported threats (Objections 1 and 2) the courtfound that "since the facts in this case are not clear asto the source of the threats, particularly the anony-mous telephone calls,6 it appears that Respondentwould be entitled to a hearing on the agency disputealone." In connection with Objection 1, however, thecourt citingHome Town Foods, Inc. v. N.L.R.B.,379F.2d 241 (C.A. 5, 1967), added that "even if thethreats didemanate fromthe rank and file employeesthat would not be enough to dismiss the objection."As noted the court used the above languageconcerningagency in discussing Objection 1 (threats).Itdiscussed separately the allegation of unionmisrepresentation in regard to the foremen's checkstubs (Objections 3 and 4) and indicated that aquestion of fact arises as to whether the Respondenthad sufficient opportunity to correct the misrepresen-tation.The court in no way suggested that thestandards it found applicable to threats should also beapplied to an alleged misrepresentation or that anallegedmisrepresentation might constitute groundsfor setting aside an election whether attributable tothe Union or not. However, the Trial Examiner notonly did not discuss Objections 3 and 4 under thestandards generally applied to misrepresentation butalso found the representationsmade by unionsupporters 7 "threatened other . . . employees." Atthis point suffice it to say that in our opinion the TrialExaminer's finding not only is erroneous but woulddo grave harm to the law concerning misrepresenta-tion as it has been developed by both the Board andthe courts.Inasmuch as the tests set forth by the Fifth Circuitin some respects vary from those customarily appliedby the Board in determining whether the laboratoryatmosphere surrounding the elections was disrupted,a discussion of some of the applicable Fifth Circuitdecisions appears to be in order. The language of thecourt inHome Town Foods, Inc., supra,appearsparticularly relevant. The court said (379 F.2d at 244):It is not the effect of any one of the objectionableacts standing alone, however, but the combinedeffect of all of them, which must be considered ... . One of the importantissues isthe effect of theelection and pre-election practices of union sup-porters on the minds of the voters. The Courtshave usually applied an objective test to determinewhether interference with an election is sufficientto set it aside .. . . Subjective evidence of fear andcoercion, however, may carry the day as well ... .We are not impressed with the argument that allcoercive acts must be shown to be attributable tobTo the extentthat the TrialExaminer'sConclusion of Law 5 isinconsistent with his finding thatthe Unionwas notresponsible for anymisconduct we must reject it. Conclusionof Law5 states:The known identity of theUnionsupporting employees making thethreats, the engaging in a pattern of conduct,and their attendance atUnion meetings,and the failure of the Union before and on the day ofthe election to disavow their conduct,gavethe impressionto otheremployees that their conduct had the support or at least theendorsement of the Union.There is no record evidence whatsoever which reveals thatthe Union hadknowledge of any of the purported misconduct.In fact,the unrefutedtestimony of the International representative,Louis Echols,indicates thecontrary.6 The court pointed out, citingN.L.R.B. v. TampaCrownDistributors,272 F.2d 470 (C.A. 5, 1959),that with respect to anonymous telephone calls(Objection2) anyexact applicationof the agencytest is impractical orimpossible.The anonymous calls are discussedinfra.7As noted above,the Trial Examinerfound that the Union was notresponsible for the alleged misrepresentation.This normally would haveended the matter since Objections 3 and 4 allegedthat the Union"instigated,condoned, ratifiedand acquiesced"in the alleged misrepresen-tations:However, theTrialExamineraddedasanotherobjection"representationsby employees to otheremployeesthatforemenand othersalariedemployeeswere membersof the Union and paid union dues andthe false representations of employeestoother employees that thedeductions under `Uniondues and other'on checkstubs of foremen andother salaried personnel was for Union dues.. (see In.9 of TrialExaminer'sDecision).His justificationfor sodoingwas that itwas placedin issueby Respondent's evidence,and litigatedby all the parties. TheUnion excepts, contendingthat the Trial Examiner has no authority to addto theRespondent's objections and that the additionis beyond the scope ofthe court's remand.The Union addsthat nothingoccurred at the hearingthatwouldentitle theTrialExaminerto inferthat the parties werelitigatingmattersbeyond theRespondent'sobjectionsor the court'sremand.Although weare inclinedto agree with the Union's contention, wedecline to pass onit.Moreover,in accordance with theFifth Circuit'sholdingswe are obliged to considerwhether thecombinedeffects of all theallegedmisconductmay have contributedto an atmosphere whichrendered a free electionimpossible. (SeeHome Town,Inc. v. N.L.R.B.,379F.2d 241 (C.A. 5, 1967)) 92DECISIONSOF NATIONALLABOR RELATIONS BOARDthe union itself, rather than to the rank and file ofits supporters. . . .The important fact is that suchconditions existed and that a free election isthereby rendered impossible.The court remanded that case to the Board for ahearing. Using the court's holding as the law of thecase,the Board,8after extensively modifying the TrialExaminer'sDecision,again overruled the Respon-dent'sobjections and reaffirmed its certification oftheUnion.When the case went back to the FifthCircuit the courts again denied enforcement of theBoard'sorder on the grounds that the standards ofcampaigning and conduct had dropped too low andthe Board's requisite laboratory conditions were notpresent.The Board subsequently filed a petition for rehear-ing. The court 10 in denying the petition stated:The Board complains that the Court imposes onthe Board an "unrealistically`ideal'standard." Wedo not so intend.We are in full agreement with theBoard's explanations of its "laboratory"standardinMorganton Full FashionHosiery,1954, 107NLRB 1534,1538,1 and inLiberalMarket, Inc,1954, 108 NLRB 1481,1482.2As indicatedlater bythe Board inInternationalMfg. Co.,1967, 167 NLRB No. 105,from which wequoted in footnote 14 to our original opinion, thetask is ". . . to evaluateproperlythe probableeffect of conduct which is coercive in nature. . . .The controlling factor here is whether the conductinvolved tends to interferewitha free anduncoercedchoice bythe employees." The test wasmore elaborately stated by this Court in a casedecided shortly after our original decision in theinstant case:theultimate question here is notwhether any improprieties occurred duringthe campaign,but whether under the circum-stances, the particular conduct complainedof `created an environment of tension orcoercion such as to preclude employees fromexercising a free choice.For conduct towarrant setting aside an election,not onlymust that conduct be coercive,but it must beso related to the election as to have had aprobable effect upon the employees'actionsat thepolls.'N.L. R.B. v. ZelrichCompany,344 F.2d 1011, 1015(5th Cir.1965)."8 172 NLRB No 1269 416 F 2d 393tU 416 F 2d 392at 400(October 1, 1969)ItIn the court'ssecondHome Town Fooddecision it found itunnecessary and unwise to comment on the employer's charge that theBoard employed a double standard The court added "It would seem tous, however,that the Board should applya singlestandard against which itwill measure the campaign conduct ofallparties who might have interferedwith employee free choice weighing the conduct of each individual partyN. L.R.B. v. Golden Age Beverage Co.,5th Cir.1969, 415 F.2d 26.t".the adoptionof a laboratorystandard should not beconstrued to mean that the Board will ignore the realities ofindustrial life In this respect,we are not unmindful of the factthat the `laboratory'for election purposes is unually anindustrial plant where vigorous campaigning and discussionnormally take place"2"in decidmg'whether the registration of a free choice is shownto have been unlikely,the Board must recognize that Boardelections do not occur in a laboratory where controlled orartificial conditions must be establishedWe seek to establishideal conditions insofar as possible,but we appraise the actualfacts in light of realistic standards of human conduct "InGolden Age, supra,415 F.2d 26, the court alsoindicated that the burden is on the party objecting tothe conduct of the election. It continued:This is a heavy burden; it is not met by proof ofmeremisrepresentations or physical threats. Rath-er specific evidence is required, showing not onlythat the unlawful acts occurred, but also that theyinterferedwith the employees' exercise of a freechoice to such an extent that they naturallyaffected the results of the election (citationsomitted).The Court then alluded to the Board's expertisewhich arises from the fact that it supervises andreviews thousands of representation elections eachyear and noted that the Board has not followed a"double standard" or abused its discretion in apply-ing its expertise. It stated:An employer is an unorganized plant, with hisalmost absolute control over employment, wages,and working conditions, occupies a totally differ-ent position in a representation contest than aunion, which is a mere outsider seeking entrance tothe plant. The opportunity for employer domi-nation and misrepresentation is manifest.. . .11In summary, it appears that within the frameworklaid down by the Fifth Circuit, we are obliged: (1) toconsider the objections or incidents cumulativelyrather than as isolated individual incidents; (2) inaddition to the objective evaluation normally em-ployed, to consider subjective evidence of fear andcoercion in determining whether interference suffi-cient to warrant setting aside the election occurred; 12and finally and most important (3) to determine notonly whether the conduct complained of was coercivebut also whether it was "so related to the election as tohave a probable effect on the employees' actions atthe polls," or "created an environment of tension orcoercion such as to preclude employees from exercis-accordingto the particular power he mightpossess " This is precisely whatthe Board has attempted to do in this case12 In remanding this case,theFifthCircuit citedits first opinion inHome TownFoods,supra,where it had indicated that the Board shouldconsider subjective evidence of fear and coercion in additionto applyingthe customary objectivetest to determine whether there had been fear orcoercionThe Board having accepted the remand,those holdings are thelaw of this case,and therefore we have in fact consideredthe subjectiveevidence. MONROE AUTO EQUIPMENT CO.93ing free choice."With the foregoing in mind we proceed with adiscussion of the objections. In considering theseobjectionswe have accepted the Trial Examiner'scredibilityresolutions.Where relevant we havediscussed other testimony of the credited witnesseswhich is pertinent to the issues to be resolved.The ThreatsAs found by the Trial Examiner, employee Teeltestified that about a week before the electionemployee Fulgam told him if he did not join the unionand sign a card they would get 17 employees againsthim and have him fired and that 2 days later he wastold the same thing. Teel testified that he believedFulgam and was concerned about his job. On cross-examination, however, he testified that although he"thought about it [the threat] there one time" he votedhis convictions.Employee Jordan testified that prior to the electionabout four or five employees standing at the cokemachine were talking about things they could do toemployees who did not vote union if the union got in,and one of them said the union would get names ofseven employees against them, make it hard for themand put them out of their jobs. Fulgam, one of theseemployees, said theycouldbeat up people with tirechains. Jordan further testified that he voted accord-ing to his convictions and added, "It is a freecountry." Jordan did not testify that he believed theseemployees or that he was concerned with respect totheir remarks. We note that what the employees saidthe Union could do was conditional on the Union'swinning the election.We further note that suchremarks by employees are more likely than not toelicit a negative rather than a positive response towardunionization.Employee Howard Sanders' testimony does notread the way it was set forth by the Trial Examiner.Sanders testified that Ralph Vickery told him hewouldn't be around long and would have to sign up ifhe wanted to do well around here; and Ray Vickerytold him if you are going to do well you have to buddyup with them. Sanders replied that maybe he wouldnot do well and that "that is your opinion [Vickery's],my opinion is that the company is nice to me and Ican't see [the Union's] point." Sanders emphasizedthat there were no hardfeelingsbetween himself andthe Vickerys.In our opinion,this can hardly beconsidered a threat; moreover, Sanders' testimonyindicates that he did not feel that his job wasthreatened in any way. He informed the Vickerys thatthat was their opinion and that his was different. Inour opinion the Trial Examiner's finding that Sanderswas coercively threatened with the loss of his job hasno support on the record.Sanders also testified, as found by the TrialExaminer, that employees Jerry Garland and BrittSorrells tampered with his machine for quite a longperiod of time but that they discontinued it when theysaw he would not change his position. Sanderstestified that he felt their mood was one of spitebecause he was not on their wagon. Sanders addedthat he had no falling out with Sorrells but that "therewas just a while I figured [Sorrells] was doing mewrong in the machine business." Sanders never toldhis foreman about the tampering although it some-times took him an hour to get his machine running.He also indicated that he considered this "devilment."It should be noted that Sanders never mentioned thatGarland or Sorrells told him that they were for theUnion, asked him to support or vote for the Union, ordiscussed his position on the Union. At best therecord reveals only that Sanders assumed they wereunion supporters. Nor is there any other evidence onthe record which supports their description by theTrialExaminer as "union supporting employees."And while at the same time there is no evidence thatSanders' apparent assumption was incorrect, theunequivocal attribution to the "union supportingemployees" of the conduct of Garland and Sorrells isnot supported by the record.Employee Holbrook, after much confusion, testifiedthat employees Harvey Sanders and Reed Ayers toldhim that he had been referred to in unionmeetings inconnection with his not getting a job in Hartwell andthat they would organize other plants in HartwellafterRespondent's plant was organized and wouldtake care of him byseeingthat he did not get a job inHartwell. Holbrook testified that he voted accordingto his convictions. Holbrook did not indicate that hetook these remarks seriously or that he was concernedforhis job.Moreover, this so-called threat wasconditioned not only on the Union'sorganizingRespondent's plant but all the other plants inHartwell. In our opinion these remarks can only beclassified as "puffing" and do not support the TrialExaminer's finding that Holbrook was threatenedthat he would lose his job if he did not vote for theUnion. Our comments with respect to the statementsmade to employee Jordan are likewise applicablehere.Employee Gerald Craft testified that, 2 or 3 weeksprior to the election, employee Ayers told him that ifhe did not vote for or join the Union he could berolled or bumped by employees with seniority. Hetestified only that he did not know if this could bedone. In our opinion this evidence does not supporttheTrialExaminer's finding that Holbrook wasthreatened with theloss of his jobif he did not supportthe Union.Employee Johnson testified some employees in thevoting line on election day told him if he did not vote 94DECISIONSOF NATIONALLABOR RELATIONS BOARDfor the Union he would lose his job. He told them thatthey would not know how he voted. Someone in thegroup told him that there were mirrors in the booth.Although not mentioned by the Trial Examiner,Johnson further testified that he voted according tohis convictions, that the remarks of the employees didnot change his mind, and that he voted just the way heintended to vote. He also testified, contrary to theTrialExaminer's finding, that he did not tell hissupervisor about the incident and that he discussed itwith other employees about a week after the election,only. Clearly the remarks by Johnson's own testimonyhad no effect on him or any other employees whovoted.At this point we note that this was the only evidenceof the alleged rumor that there were mirrors in thevoting booths with which the court was concerned.Since Johnson provided the only evidence on thispoint and he neither talked to other employees norbelieved it himself that particular allegation wouldappear to be of no merit.As found by the Trial Examiner, employee Bowentestified that a week or two before the electionemployee Adams told him he would lose his job if hedid not vote for the Union and sign a union card. Hefurther found that Bowen voted his convictions but,while not physically afraid of Adams, he was afraid,having a family, he would lose his job. The TrialExaminer's summary of Bowen's testimony is notaccurate, for Bowen did not say he was afraid hewould lose his job. Rather Bowen testified that it (thealleged threat) upset him a little because 10 or 12 yearsearlier when he first came to Hartwell "he couldn'tbuy a job in Hartwell." Bowen further testified oncross-examination that he voted his convictions andwas not influenced by Adams' remark. Finally, headmitted that he was not afraid he would lose his jobif the Union won the election. Also contrary to theTrialExaminer's finding, Bowen said he couldn'trecall discussing Adams' remark with anyone. Clear-ly, if Bowen is to be believed, Adams' remark neithercreated fear or tension in his mind nor in the mind ofany other employees.13Employee Mize14 testified that employee Adamstold him about the benefits to be had under a union13The testimony of employees Phillips and Madden will not bediscussed since the Trial Examiner credited neither of them with respect tothe threat of job loss Nor will the testimony of employee Morns, whotestified only that it was common gossip that if an employee did not votefor the Union he would be looking for another job,since the TrialExaminer did not rely on his testimony with respect to his findings onthreats.14This objection,threats of physical injuries by employees to otheremployees,was addedby the TrialExaminer as another objection(see fn 9of the TXD) The Union, as with the other objection added by the TrialExaminer,excepts,contending the Trial Examiner has no authority to addto the Respondent'sobjections(the objection would not be timely filedunder the Board's rules)and that such an addition is beyond the scope ofthe court's limited remand Although not necessarily agreeing with thecontract.Mize replied that he didn't see it that wayand that we would regret it (the Union) because they(theRespondent)will see fittomove the workelsewhere.When Adams replied that they could notdo that Mize told him "there is one thing I know forsure,that this little machine I am operating is herebecause of the terrible thing they had up at Monroe [areference to the Respondent's plant or former plant atMonroe, Michigan, which figured prominently in theRespondent's propaganda during the first electioncampaign] and it is here and I am operating it, and Iknow that for sure." 15 Adams then said, "It looks likeI am going to have to whip your ass." Nothing furtherwas said, but Adams returned about 30 minutes laterand stood about 3 feetfrom Mizeand looked at himfor a minute or two with one hand in his pocket. Mizetestified he did not recall what Adams said when hereturned but that Adams never threatened him. Hedid testify, however, that the peculiar look in Adams'eyesdisturbed him. On cross-examinationMizetestified that his prior relationship with Adams,although limited, had been friendly. He also testifiedthat the comment he made to Adams about whatRespondent did do in Monroe (Michigan) and coulddo in Hartwellwas generalinformation. Mize did notmention whether he discussed Adams' remark withany of the other employees. Finally, Mize testifiedthat he voted according to his convictions.AlthoughMize said he was disturbed by Adams'conduct he also indicated that he had other concernsif the Union won, and that he voted according to hisown convictions. In our opinion this is the type ofvigorous discussion among employees of differentviews which will occur during a heated campaign inan industrial plant and which therefore must beappraised in light of realistic standards of humanconduct.16 In conclusion, it does not appear thatAdams' remark had a probable effect on the actionsof Mize or any other employees at the polls.In summary, the Trial Examiner found that 7employees in a unit of 647 eligible voters werethreatened and coerced when they were told by otheremployees who were union supporters that theywould lose their jobs if they did not support theUnion. Implicit in such a threat is the fact that theUnion's contention,we will discuss the objection1sEmployeeLewis,a union supporter who was apparently not involvedinany of alleged misconduct,testified(he was neither credited nordiscreditedby the TrialExaminer) that the onlyrumor he heard prior tothe election was that the plant would close if the Unionwon Threats thatthe plant would close if the Union won were one of the grounds for settingaside theJuly 1964electionThe Respondent did not file exceptions to theRegional Director's report and the Board decision was not published TheUnion alsofiled 8(a)(1) and(3) charges after the 1964 election(seeMonroeAuto EquipmentCo,159 NLRB 613)16SeeMorgantonFull Fashioned Hosiery,107 NLRB 1534andLiberalMarkets,Inc,108NLRB 1481, which were citedwith approval by thecourt inHome TownFoods,Inc, 72 LRRM 2465 MONROE AUTO EQUIPMENT CO.95Union must win the election to effectuate the threat.Of these seven, four, Teel, Jordan, Johnson, andBowen, testified that in spite of the threats they votedaccording to their convictions. Jordan did notindicate that he was at all concerned by the purportedthreat. Johnson added that the purported threat in noway changed his mind and that he voted just as heintended. Bowen, on cross-examination, indicated hewas not influenced by the purported threat andadmitted he was not afraid he would lose his job if theUnion won the election. Of the remaining threeemployees the Trial Examiner found were threatenedwith loss of jobs, Sanders told the employees whopurportedly threatened him that that was theiropinion and his was to the contrary and emphasizedthat there were no hard feelings between theseemployees and himself. Sanders' testimony indicatesthat he in no way felt threatened. Holbrook testifiedthat he was told that after Respondent's plant wasorganized the Union would organize the rest of theplants in Hartwell and he would not be able to get ajob. Thus, the purported threat to Holbrook wasconditioned not only on the Union's winning theelectionbut on organizing the other plants inHartwell. Holbrook in no way indicated that he tookthese threats seriously or was concerned for his job.The remaining employee, Craft, testified that he wastold that if he did not support the Union he could berolled or bumped by employees with seniority.We observe, further, that contrary to the TrialExaminer's findings, there is no evidence that thesepurported threats were widely circulated. Two of theseven employees said they told no one of thepurported threats until after the election. None of theothers indicated that they discussed the purportedthreats with anyone, except, in a few instances, theirforeman. Only employee Davis, whose testimony theTrial Examiner did not mention with respect to thisfinding, indicated that the purported threats werecommon gossip.17On the witnesses' own testimony they did not takethe purported threats seriously. Nor, by their ownadmission, did the purported threats affect their votes.Itwould, therefore, appear unlikely that the threatscould have a probable effect on the actions of theother employees at the poll. We are, therefore, unableto conclude that the conduct alleged in Objection 1,standing alone, interfered with or tended to interferewith the results of the election or created a "general"atmosphere of confusion and fear of reprisal whichrendered impossible a free election.17 In his Conclusion of law 6 the Trial Examiner stated in part:The evidence of the threats made by the Union supporting employeesand the circumstances in which they were made,and who made them,reveal that they were made not only to the employees who gavetestimony regarding them but to many other employees as well.In our opinion such a finding is total conjecture.It is one thing tosayThe Anonymous Telephone CallsAs found by the Trial Examiner, employee Jordantestified that, on the Sunday before the Tuesdayelection,he received a telephone call at Terry'sService Station, where he was helping out, and thatupon his identifying himself, the caller cursed him,said that he had been running his mouth, that theywere watching him and would get him if he did notvote for the Union. The caller would not give hisname.Although Jordan testified that the telephonecall caused him some concern he further testified thathe voted according to his convictions and added, "It'sa free country."Employee Sanders testified that early one morning,during the organizational campaign, while he wassleeping, he received a telephone call and that thecaller asked him if he was going to sign a card.Sanders testified that he replied, "You are talking tothe wrong man, every man to his own opinion.. . . Iam satisfied with what Monroe is paying me."Whereupon the unidentified caller replied, "Go tohell,God damn you," and slammed down thereceiver. Sanders further testified that the unidenti-fied caller didn't make any threats. Sanders' descrip-tion of the conversation was that, "I told him how Istood.He told me how he stood, and slammed thephone down in my face." Sanders indicated that hisonly real concern was that he wanted to know who itwas that called. In our opinion the Trial Examiner'sfinding that the anonymous telephone call to Sanderswas a threat and coercive is without record support.Sanders testified that the call had no effect on hisvote.Employee Madden, who worked the 4 p.m. to 2 a.m.shift, testified that 2 weeks before the election hereceived one to three telephone calls each night. Thefirst would be around 11 p.m. and the last about 3 a.m.He refused to answer them. His wife was frightened.She received the I 1 p.m. calls while he was at work.That was the extent of Madden's testimony on theanonymous calls; the Trial Examiner did not credithis earlier testimony with respect to a threat that hewould lose his job if he did not support the Union. Asconcerns the anonymous calls, Madden's testimony isof small import; he gave no indication whatsoever asto the nature of the calls. He did not indicate what thecaller said,whether the calls involved threats, orwhether the caller mentioned his supporting theUnion, except possibly by reference to his earliertestimony which the Trial Examiner did not credit. Heknowledge of threatsmay have been widely circulatedand have an impacton employees who acquire knowledge of them, and quite another thing tofind that because threats were made to some employeestheywere likewisemade to other employees.The TrialExaminer'sconclusion finds nosupport in the record. 96DECISIONSOF NATIONALLABOR RELATIONS BOARDdid not state whether he told anyone about the calls.While the record supports a finding that Maddenreceived anonymous calls, it does not support afinding that he was threatened in these calls withreprisals if he did not support the Union.At 7:30 p.m. on the day of the election employeeKay received a telephone call on the outside phonewhich was available to employees in his department.After Kay identified himself the unidentified callersaid he would kill him at 1 a.m. for what he did outsidethe plant gate that afternoon. Kay testified that hehad stood outside the plant gate and attempted topersuade employees to vote against the Union. TheTrial Examiner further found that Kay voted thatnight at 11:30 p.m. and the next day he told BarryReed, an employee, and plant manager Gordon aboutthe telephone call. Contrary to the Trial Examiner'sfinding, however, Kay testified that he had voted atthe afternoon voting session prior to receiving thecall.isAlso contrary to the Trial Examiner's finding,Kay did not tell Barry Reed, an employee, but ratherBenny Reed, the night superintendent, about the calland then only on the day after the election. Kayfurther testified that he did not mention the telephonecall to any of the employees in the phone area. Thus,although the telephone call received by Kay wascertainly a threat (and coercive), it could not haveaffected either his own vote or, by his own admission,anyone else's vote since he told no one about the calluntil the day after the election.In conclusion, in a unit of 647 eligible employeesthere were anonymous calls made to 4 employees. TheTrialExaminer found the anonymous calls to bethreats and coercive as the employees who receivedthe calls were cursed and told they would sufferreprisals if they did not support the Union. Of thesefour employees, one, Sanders, testified that he was notthreatened in any way by the caller and that the callhad no effect on his vote. Another, Madden, gave noindication of the nature of the anonymous calls hereceived and there is not sufficient evidence toattribute these calls to union-supporting employees.Contrary to the Trial Examiner's finding the recordshows that Kay received his anonymous call after hehad voted and did not mention it to anyone until theday after the election. We are therefore left with oneanonymous call, that to Jordan, which might supporttheTrialExaminer's findings; but even Jordan18Q Did that[the call ] have any effecton your voteor have any effecton how you voted9A [Kay ] No,sir f had already voted19 SeeN L R B v Tampa Crown DistributingInc,272 F.2d 470 (C A 5,1959)20The Trial Examiner's Conclusion of Law 7 deserves comment in thisregard Conclusion of Law 7 states in partThe nature of the threatening anonymous telephone calls and thetestifiedthat in spite of the call he voted hisconvictions.Except in aggravatedsituationsthe Board hasapplied the same rationale to anonymous telephonecalls as it has to threats by rank-and-file employeesand other persons who are not parties to the election.To set aside an election because of anonymous phonecalls,except in the most compelling case, wouldrender the election proceeding vulnerable to the actsof cranks, pranksters, and anyone else who for somereason wishes to sabotage an election. The FifthCircuit may have taken a somewhat different view ofanonymous calls,19 although in the Board's viewTampa Crowncan be considered an exaggerated casesince in that case a fourth of the eligible votersreceived anonymous threatening calls. Moreover, inthatcase the court emphasized that the unionofficials, in contrast to theinstantcase, did not takethe stand and deny knowledge of or responsibility forthe telephone calls. Here on the other hand, at themost 2 of 647 eligible voters received anonymouscalls.And, as indicated above, there is no evidencethat knowledge of the anonymous calls was widelycirculated; the record does not support the TrialExaminer's finding that "the nature of the threats . . .very likely led to their prompt and wide circulation,and their restraining effect was not limited to thosedirectly involved." Those directly involved, in fact,admitted that they were not restrained.20In conclusion we are unable under any standards toagree with the Trial Examiner's finding with respect tothe anonymous telephone calls. In our opinion, therecord does not support a finding that the anonymoustelephone calls "created an environment of tension orcoercion such as to preclude employees from exercis-ing a free choice" or "destroyed the atmospherenecessary to the exercise of free choice."The Alleged MisrepresentationsAs indicated above the Trial Examiner found thatthe Union was not responsible for the conduct allegedin Objections 3 and 4. He then added to the objectionsby including misrepresentations made by employeesto other employees. As indicated above (see fn. 7), weagree that the addition was beyond the scope of thecourt's remand. We further note thatin itsremand thecourt did not discuss the allegation of union misrepre-sentation in thesamecontext as the alleged threats.The court indicated that the allegation of unioncircumstancesinwhich theywere madereveal theywere made notonly to theemployees who gave testimony regarding them but tomany otheremployees as wellThis findingnot only is not supportedby the recordbut is withoutprecedentTo concludethat because some employees received anonymoustelephone calls others also must have received such calls because of thenature of the calls isnot only illogical but is contraryto the most basicrules of evidence(See fn17, supra) MONROE AUTO EQUIPMENT CO.misrepresentation with respect to the foremen's checkstubs "appears to be more of a rumor." It indicatedthat there was a factual issue as to how widespread therumor was and that, "applying the misrepresentationtest"citedinPepperellManufacturingCo.v.N.L.R.B.,21". . . a question of fact arises as towhether the employer had sufficient opportunity tocorrect the misrepresentation."Pepperellisquitepertinent to this discussionbecause of the similarity of the circumstances therein.InPepperell, 'as here, the union lost the first election.As in the instant case, the employer in the firstelection waged an intensive campaign which includedthreats of plant shutdown and consequent economicdisaster if the union won the election. As here, theBoard set the first election aside. UnlikePepperell,however, in the instant case the Respondent did notfile exceptions to the Regional Director's report onobjections to the first election. InPepperell,as here,the union won the second election and the employerfiled objections, which were overruled by the Board.The objections in thePepperellcase alleged misrepre-sentationof a material fact by the union (themisrepresentation involved wage rates in surroundingunion companies). The court adopted the Board'sfindings and granted enforcement. InPepperellthecourt set forth the three criteria or tests, adopted bythe court herein, for evaluating misrepresentations.These criteria are: "1. Is the misrepresentation of amaterial fact? 2. Did the misrepresentation come froma party who has special knowledge of the true facts?and 3. Did the opposing party have sufficientopportunity to correct the misrepresentation?" Thecourt concluded that the test "is not that when falsestatements are made they constitute an interferencewith free choice, but that when false statements aremade which constitute an interference with freechoice . . . an election should be set aside." It shouldfurther be noted that inPepperellthe union and notunion-supporting employees made the misrepresenta-tions.Applying the criteria ofPepperellwe would agreethat the representation herein was of a material fact.But,we cannot say that it was an invalidatingmisrepresentation as there is no evidence that theemployees who made the representation knew that itwas false. Certainly it cannot be said that therepresentation came from a party who had specialknowledge of the true facts.22 In fact, the Respondentwas responsible for making such a representationpossible; the check stubs were its own and it placedthe deduction for Georgia tax under "Union dues andother." Finally, it appears that the Respondent had a21403F.2d 520.22Had the Union been responsiblefor this rumor, it would be a97sufficient opportunity to correct the misrepresenta-tion and the Trial Examiner so found.The Trial Examiner found that four employees weretold byunion-supporting employees that manage-ment paid union dues and it was noted on their paystubs. Four other employees testified that there wassuch a rumor around the plant.Employee Davistestified that he heard about the rumor a few weeksbefore the election but knew it was not true becausehe discussed it with his father who is a foreman. Teelalso indicated that he spoke to his supervisor aboutwhat he had been told.Employee Jordan testified thatwhen he wastold byemployee Fulgam that foremenbelonged to the Union and paid dues he didn't believeit.Jordan testified he voted according to his convic-tions, as did Teel and Holbrook.The Trial Examiner found that the misrepresenta-tion concerning the foremen's check stubs constitutedthreats and coercion notwithstanding the fact thatnone of the employees considered the misrepresenta-tion as a threat.There was no evidence to support theTrial Examiner's finding that the employees who weretold about the foremen considered that if they did notsupport the Union they would be discriminatedagainst by foremen.Nor do we believe that in view ofRespondent'sknown attitude with respect to theUnion,as demonstrated in the first election, such afinding finds rational support(seePepperellMfg. Co.,supra).The Trial Examiner found that Respondent musthave been aware of the rumor and that the use of thecheck stubs lent weight to the rumor.He furtherfound that since it knew of the misrepresentations ithad adutyto explain the deduction.The TrialExaminer then ignored well-established principles ofboth the Board and the courts with respect tomisrepresentations,by concluding that even thoughtheRespondent knew of the misrepresentation andhad failed to reply, the objection should not beoverruled because otherwise the employees'exerciseof free choice would not be protected.This is directlycontrary to the court's holding inPepperell.And, asthe court therein stated,not only must there be falsestatements,but the false statements must constitutean interference with free choice.In conclusion, theTrial Examiner's finding that misrepresentations byunion-supporting employees constituted threats andcoercion which warrant setting aside the election is, inour view, not supported by either the facts herein, orthe applicable law.We have concluded, contrary to the Trial Examiner,that none of the objections standing alone warrantssetting aside the election.We are likewise unable toagree with his finding that the conduct of the union-somewhat different case as it would at least have more knowledge of thetrue facts. 98DECISIONSOF NATIONALLABOR RELATIONS BOARDsupporting employees when viewed cumulatively"resulted in the standards of election campaigningand conduct dropping too low" or that the conduct"was of so serious a nature that it could only result inwidespread confusion and fear of reprisal and renderimpossible a rational, uncoerced choice by employ-ees."All of the alleged misconduct was committed byrank-and-file employees whose power to effectuatetheir action and words the other employees couldcertainly evaluate. These employees indicated thatthey did evaluate the conduct of their fellow employ-ees since they indicated that their action at the pollswas not affected by the conduct.23 Other than a fewstatements concerning common gossip or generalrumors there is no evidence that knowledge of thealleged misconduct was widely circulated. We mustalso consider the background of this case andparticularly the attitude of the Respondent withrespect to the Union as demonstrated in the firstelection campaign and an earlier unfair labor practicecase (159 NLRB 613). Threats of plant closure or ofvast reductions in the workforce by those who possessthe power to effectuate their words do not die easily.The only serious misconduct involved was the one,or possibly two, threatening anonymous telephonecalls. Such activity is certainly never to be condoned;however, here in a unit of 647 employees the one ortwo calls can only be considered isolated. In conclu-sion, we are unable to find that the alleged miscon-duct "created an environment of tension and coercionsuch as to preclude employees from exercising freechoice." Accordingly, we shall overrule the objectionsto the election and affirm our certification of theUnion and our Order of May 25, 1967.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby overrules the objections tothe election; reaffirms the certification of Internation-alUnion, United Automobile, Aerospace and Agri-cultural ImplementWorkers of America, UAW, asthe representative of the employees in the appropriateunit; and orders that the Respondent take the actionset forth in the Order previously issued herein on May25, 1967.23 See In12, supraTRIAL EXAMINER'S SUPPLEMENTALDECISIONSTATEMENT OF THE CASEJAMES F. FOLEY, Trial Examiner: This proceedinginvolves a hearing on certain objections filed March 11,1966, by Monroe Auto Equipment Company, HartwellDivision (herein called Respondent), to conduct precedingand during an election conducted by the National LaborRelations Board (herein called the Board) on March 3 and4, 1966, at Hartwell, Georgia, to determine whether theInternationalUnion, United Automobile, Aerospace andAgricultural Implement Workers of America, UAW (hereincalled the Union), is the collective-bargaining representa-tive of a unit of the production and maintenance employeesof the Respondent. The hearing was held June 4 through 7,1969, pursuant to the decision of the United States Court ofAppeals for the Fifth Circuit on January 17, 1969,1 denyingenforcement of the order of the National Labor RelationsBoard of May 25, 1967, 164 NLRB No. 144, orderingRespondent to bargain with the Union, and remanding thepetition for enforcement to the Board for further hearing on6 of the 12 objections filed by Respondent on March 11,1966.The court was of the opinion that the evidencepresented in the affidavits supporting the six objectionswarranted the taking of additional evidence at an oralhearing to provide an adequate basis for a determinationwhether there were present or not present during theelection of March 3 and 4, 1966, the laboratory conditionsestablishedby the Board as requisite for enablingemployees voting to register a free and untrammeled choicefor or against a bargaining representative. The court statedthat the remaining six objections were insubstantial, andrequired no further consideration by the Board.In accordance with the court's opinion, the Board, onApril 15, 1969, issued an order reopening the record in theunfair labor practice proceeding, 10-CA-6705, for ahearing before a Trial Examiner on the six objections inissue, and for the Regional Director to arrange for thehearing, and to issue a notice of hearing. The unfair laborpractice proceeding stemmed from the refusal of Respon-dent to bargain with the Union after the Board certified theUnion as bargaining representative on August 18, 1966,following theRegionalDirector's report that the 12objections filed on March 11, 1966, were lacking in merit,and the Board's adoption of the report after considerationof Respondent's exceptions to it.The hearing was held before me, from June 4 through 7,1969,as stated, in Hartwell,Georgia.Evidence waspresented by Respondent, the Union, and the GeneralCounsel. Briefs were filed by the Respondent and theUnion after the close of the hearing. The Board's order ofApril 15, 1969, provides for a supplemental decision by theTrial Examiner containing findings of fact, conclusions oflaw, and recommendations on the evidence received. Itfurther provides that upon its issuance and service on theparties, further proceedings shall be in accordance with(N L R B v Monroe Auto Equipment Co, HartwellDivision,406 F 2d177 MONROE AUTO EQUIPMENT CO.99Section 102.46 of the Board's Rules and Regulations, Series8, as amended.I.THE SIX OBJECTIONSThe six objections concerning which the court decidedadditional evidence should be taken, and concerning whichthe additional evidence was received, are as follows:(1)The Union,itsagents,members and employeesengaged inconduct alien to Sec. 7 of the Act by makingthreats to company employees that they would losetheir jobs unless they voted for the Union.(2) Anonymous telephone calls were made to employeesthreatening bodily harm and loss of jobs unless theyvoted for the Union.(3)The Union instigated, condoned, ratified andacquiesced in the action of some of its people in falsestatementsthat salaried employees of the Company atHartwell paid union dues.(4)The Union instigated, condoned, ratified, andacquiescedin the action of its people who demonstratedpayroll deduction slips of salaried employees of theCompany, reporting that certain entries on the slipswere in payment of union dues when in reality thedeductions were for Georgia income tax.(5) Boardagents ingoing about the plant alerting theemployees to vote sought advice and direction exclu-sively from the Union representative and permitted theUnion observer to speak, holler at, wave his hand andotherwisecampaign with the employees in the plantduring the voting.(6)Board agents permitted the ballot box to be leftcompletely unattended in a room with an open door.II.THE EVIDENCE2A.Background EvidenceIn the second Board-conducted election held on March 3and 4, 1966, there were 647 eligible voters: 342 votes werecast for Petitioner Union; 264 votes were cast against theUnion as bargaining agent; 11 votes were challenged. Theywere not counted as they were not sufficient to affect theresults ofthe election.The court'sdecisionon January 17, 1969, denyingenforcementof the Board's 1967 Order, the Board's OrderofApril 15, 1969, and the Regional Director's notice ofhearing set in motionthe preelection activity or conduct ofunion representativesand employee union supporters, andof employees opposed to the Union or opposed torepresentation by a collective-bargaining representative.The rank-and-file employees who were eligible to vote andwho voted were employed in approximately 14 departmentsspread over a wide plant area under the supervision offoremen.There was considerable activity by the Union andemployee union supporters, and to some extent byemployees who did not support the Union or who wereagainst representationby a collective-bargaining represent-ative.The election was held on the afternoon of March 3, 1966,from 2 until 5 p.m., and from 11:30 p.m. on March 3 until12:15 a.m. on March 4. There was a preelection conferenceon the morning of March 3 which began about 10 a.m. andended shortly after 11 a.m. The conference was attended byunion representatives, Respondent's representatives, Boardagents, and observers representing the Union and Respon-dent.Three Board agents supervised the election. They wereThaddeus R. Sobieski, the Chief Board Agent, Louis M.Keynard and Maynard Holbrook Jackson, Jr. They wereBoard attorneys attached to the staff of the Board'sRegional office in Atlanta, Georgia. They had hadextensive experience in conducting Board elections. Theywere assigned by the Board's Regional Director in Atlanta,Georgia.The observers representing the Union wereRespondent'splantemployeesDonaldAlewine andWilliam J. Phillips. The observers representing RespondentwereRespondent's office employeesMrs. Lessie AnnBrown and Mrs. Virginia Brown Welborn.B.The Evidenceon the First Objection(1)The Union, its agents, members and employeesengaged in conduct alien to §§7 of the Act by makingthreats to company employees that they would losetheir jobs unless they voted for the Union.Employee Lawrence Edward Teel was employed byRespondent in department 12 on the second shift beginningat 4 p.m. at the time of the election, March 3 and 4, 1966.He had been employed by Respondent for about 4 yearsprior to that time. Teel testified that employee ClaudeFulgam said to him about a week before the election that ifhe did not join the Union and sign a card they would get 17names of employees against him and have him fired, and 2daysbefore the election Claude Fulgam, the sameemployee, and employee Charles Ward said to him that ifhe did not join the Union, sign a card, and vote for theUnion they would get 17 names of employees against himand have him fired. Teel testified he voted his convictionsalthoughhe believed Fulgam and Ward, and wasconcerned about keeping his job. Employee Walter Jordanwas also employed by Respondent in department 12 on thesecond shift at the time of the election, March 3 and 4,1966.He had been employed by Respondent for about 4years prior to that time. He testified that prior to theelection about four or five employees standing at the Cokemachine were talking about things they could do toemployees who did not vote union if the Union got in. Theywould get names of employees against them, make it hardfor them, and put them out of their jobs. Claude Fulgam,one of the group talking, said they could beat up peoplewith chains.Employee Howard C. Sanders, was employed on thesecond shift by Respondent in department 11 at the time ofthe election. He had been employed by Respondent about 2years prior to that time. He testified that a few days beforethe election employees Ray and Ralph Vickery spoke tohim about supporting the Union. They said he would not bearound long if he did not support the Union. Ralph said he2The witnesses were separated.By agreement,Respondent's PlantManager Charles Gordon and George E. Roper, its industrial relationsmanager, and union observers,Alewine and Phillips, were present in thehearing room during the taking of all evidence. 100DECISIONSOF NATIONALLABOR RELATIONS BOARDwould have to sign with them if he wished to do well aroundthere. A few days later Ray said that if he wished to do wellhe would have to buddy up to them. Sanders also testifiedthat employees Jerry Garland and Britt Sorrels tampereddaily for quite a long period of time with the automaticcontrols on his machine. It would take him an hour everyevening, when he began work on the 4 p.m. to midnightshift, to correct what they did. They discontinued whenthey saw he would not change his position because of whatthey were doing. Sanders testified they called the mood thatcaused them to tamper with his machine one of spitebecause he was not on their wagon.Employee William Barry Holbrook was employed byRespondent in departments 12 and 17 at the time of theelection. He had been employed by Respondent for about10 years prior to that time. He testified that employeesHarvey Joe Sanders and Reed Ayers said to him about oncea day for 30 days prior to the election that he had beenreferred to in meetings of the Union in connection with hisnot getting a job in Hartwell, Georgia. They said they weregoing to organize Hartwell. They would organize theMarathon Company and Bell Brothers Sewing Plant inHartwell, after Respondent's plant was organized. Theywould take care of him. They would see he did not get a jobinHartwell. Sanders was a witness for the Union. Hetestified he spoke to some employees on behalf of theUnion. He denied he said to Holbrook that if he did notvote for or join the Union or sign a card, he would lose hisjob, or he would not be able to get a job in the Hartwellarea. He testified he did not hear Reed Ayers make such astatement.He testified that he or Reed Ayers toldHolbrook that when Respondent was organized that theywould try to help get other plants organized.Employee Gerald Dan Craft was employed by Respon-dent on the second shift in departments 12 and 13 at thetimeof the election. He had been employed by Respondentfor 8 years prior to that time. Craft testified that 2 or 3weeks prior to the election employee Reed Ayers said tohim that if he did not vote for orjoin the Union he could berolled or bumped by employees with seniority He testifiedthat he did not know whether it could be done. EmployeeMark Louis Johnson was employed by Respondent at thetime of the election in department 13. He had beenemployed by Respondent about a year prior to that time.He voted about 4:30 p.m. on March 3. Johnson testified hewent to the polling area in the company of employee JuniorBlackwell. He did not stay with the group of employeesfrom department 13. He was not with Blackwell when hewas in the line in the polling area waiting to vote. Someemployees in the line said to him that if he did not vote forthe Union he would lose his job. He said to them that theywould not know how he voted. Someone in the group saidthere were mirrors in the booth. He did not know the namesof the employees in the group making the statements tohim. He told his supervisor a week later what was said tohim. He mentioned the incident to other employees whenthey talked about the Union.Employee John William Mize was employed by Respon-dent in departments 10 and I 1 on the first shift at the timeof the election. He had been employed 10 years byRespondent at that time. On March 2, 1966, he wasassigned to operate a screw machine in department 10.Employee Andy Adams who worked in department 10 onthe other side of the entrance way came over to the machineand told him about the benefits to be had under a unioncontract. Mize replied that he did not see it that way, that, ifthey had the Union, Respondent could move some of themachinery, and some employees would not have employ-ment. Adams said that they could not do that. Mize said heknew what they did do, that he meant that the machine hewas operating was broughtthere because of some greatdifferences,and he knew he was there operating it. Mizetestified he knew this from general information that someof the industry was coming south for that reason. Adams,according to Mize, then said "It looks like I'm going to haveto whipyourass." Nothing else was said at this time. 1 Itwas near a break. After a break of 20 or 30 minutes, Adamsreturned and 1 It was near a break. After a break of 20 or 30minutes, Adams returned and stood 2-1/2 to 3 feet fromhim, looking at him for a minute or two minutes with apeculiar look on his face, and one of his hands in a pocket.He did make some remarks, but what he said was very little.He did not recall what he said. The peculiar look in his eyesdisturbed him. Mize testified he voted his convictions.3Andy Adams, as a witness for the Union, testified aboutthe incident.He was self-employed at the time of thehearing.He was a machine operator when employed byRespondentAdams said that on March 2, 1966, Mizecalled him to the machine Mize was working on. It wasemployee Seawright'smachine.Adams was near themachine to collect some metal boxes. Mize said to him thathe wanted to get the other man's view. When Mize saidsomething good against the Union, Adams laughed andsaid he guessed he would have to whip his ass. He had threediscussions with Mize on March 3. These were the onlydiscussions he had with Mize. All of them were held prior tothe time Adams said he would have to whip Mize. Mize hasnot spoken to Adams since the latter made thestatementabout whipping him. During the time following the March2 incident that Adams remained in Respondent's employ,Mize did not look in his direction when he came intodepartment 10.Employee Jesse Seawright,a witnessfor the Union, wasemployed by Respondent in department 10 as a machineoperator on the first shift on March 2, 1966, when theincident involving Mize and Adams occurred. He had beenemployed 9-1/2 years by Respondent.He testified heoverheard only one conversation between them. He heardAdams say he was going to whip Mize's ass.Adams said tohim "Seawright it looks like I am going to have to whip oldJohn's D.A.," and Mize looked up at him,smiledand said,"You might have to catch me first." The incident occurredabout 5 minutes before breaktime. According to Seawright,Mize took what Adams said to him with a smile, which wasthe way Adams gave it to him. Mize, who was a setup man,left the machine he was working on shortly after. Seawrightdid not see him the rest of the day.Mize on direct examination testified that Seawright3Mize is a bigger man physically, but is substantially older thanAdams MONROE AUTO EQUIPMENT CO.101operateda smallmilling machine next to the machine hewas operating.Adams testified that Mize was working onSeawright'smachine. According to Mize, Seawright waspresent only during the beginning of the conversation. Onredirect examination, Mize testified that he was active in hischurch as a Sunday school superintendent, and a teacher ofyoung men from 17 to 24 years of age.Employee Charles E. Bowen was employed by Respon-dent as a materials handler in departments 10 and 11 on thefirst shift, from 8 a.m. to 4:30 p.m., at the time of theelection. He began his employment in 1961. Bowen testifiedthat a week or two before the election employee AndyAdams said to him that he would lose his job if he did notvote for the Union and sign a union card. He discussedAdams' statement to him with other employees. He testifiedhe voted his convictions, but while not physically afraid ofAdams, he was afraid, having a family, he would lose hisjob. Ten or twelve years prior to the election, he could notobtain a job in Hartwell after he had been working on apipeline in Wisconsin. Bowen testified that other employeesalso said to him that he would lose his job if he did not votefor the Union.Employee Jack Phillips was employed by Respondent atthe time of the election operating an automatic boiler, onthe second shift beginning at 4 p.m. He had been employed7 years prior to that time. He voted at the second votingsession from11:30 p.m. to 12:15 a.m. Phillips testified thaton the day of the election and many times before someemployees said to him that if he did not vote for the Unionthey would see that he was thrown out of his job the day theUnion came in. He refused to disclose the identity of theemployees who made this statement to him. He testified heliked his job, and thought that disclosure of the identity ofthe employees would cause trouble in the plant. He startedto talk to his foreman about what was being said to him, buthis foreman stopped him and said it was up to theemployees. He voted his convictions, but did not know if hewould lose his job if the Union camein ashe had neverworked under a union.Employee Tommy Madden was employed by Respon-dent as a Yoder Mill operator on the second shift beginningat 4 p.m. at the time of the election. He had been employedby Respondent since 1957. He voted between 2 p.m. and 5p.m. on March 3. Madden testified that a week before theelection anemployee, whom he referred to as "a boy," saidto him that they would vote the Union in, and if successfulhe would have to join the Union or lose his job. He testifiedhe knew the employee's name but refused to disclose hisidentity.He testified he refused to disclose his identitybecause he had to work with him, and because ofanonymous telephone calls he received that worried hiswife. The calls were received less than 2 weeks before theelection.One to three calls were received each night. Theearliest wasat 11 p.m. and the last was about 3:30 a.m.Employee Reuben Davis Morris was employed byRespondentat the time of the election as an experimentalmechanic in department 17 on the first shift beginning at 8a.m. Hehad been employed 6 years prior to that time. Hevoted about 3 p.m. on March 3. Morris testified that it wascommon gossipvoiced by employees in any groupcongregatingin any area of the plant that, if an employeedid not vote for the Union, he would be out looking foranother job and would not find it in Hartwell. He testifiedthat this gossip was so common that it did not stand outmuch in his mind. It began to stand out in his mind about 2months after the election.Counsel for the Unionasked witnessescalled by theGeneral Counsel the question whether they had knowledgeof any employee being threatened with the loss of his job ifhe did not vote for or join the Unionor sign anauthorization card. The witnesses were Employees Strick-land,Brooks,Hendrix, Jesse L. Phillips,Beebe,Coile,Norman Sanders, Lacin Lewis, Charles Alexander Ayersand Alton Barton Craft. They answered "No." Theseemployees supported the Unionin the election.DonaldAlewine, the union observer, when recalled as a witness bythe Union, was asked bycounsel forthe Union if he hadheard Louie Echols, coordinator for region 8 of the Unionand International representative of the Union, who was incharge of the organizational activity at Respondent's plant,say that an employee of Respondent who did not vote forthe Union or sign an authorization card would lose his jobif the Union won. Alewine answered "No." He was alsoasked by counsel for the Union if he heard Tom Stallingsand Joe Mooney, union officials who assisted Echols, orany union employee, make such a statement, and heanswered "No."Counsel for the Union asked Echols, who was called as awitness for the Union, if he, or any employee of the Unionin his presence, told any employees of Respondent that ifthey did not vote for or join the Union, or sign anauthorization card, they would lose their jobs if the Unionwon the election. Echols answered, "It was to the contrary,we did not." Echols was asked if he told any employees ofRespondent to make similar remarks to other employees.He answered, "We did not." Echols also testified that, atthe sixor seven meetingsheld by the Union, employees whoattended the meetings were given instructions as to therights of employees, and what employees could do andcould not do. He and the other representatives of the Uniontold the employees at the meetings not to be around thepolling place intimidating other employees who did notnecessarily talk the way they did.Echols testified that union representatives also talked totheunion observers prior to the time they receivedinstructions. They were asked to conduct themselves in aproper manner. In responseto a question by counsel for theUnion whether any employees of Respondent received "afee, salary or remuneration" for acting on behalf of theUnion in theorganizational campaign,Echols answered"No, not even a beer." Echols also testified that noemployees of Respondent were given authority to act onbehalf of the Union in the organizational campaign.C.The Evidenceon theSecond Objection(2) Anonymous telephone calls were made to employeesthreatening bodily harm and loss of jobs unless theyvoted for the Union.Employee Walter Jordan testified that Sunday eveningprior to theelection onThursday,March 3, 1966, hereceived a telephone call while he was working at Terry'sService Station in Hartwell. He was helping Terry out as his 102DECISIONSOF NATIONALLABOR RELATIONS BOARDfather and sister were ill.When the telephone rang, heanswered it with the words,"Terry's Service Station." Thecaller asked who he was and he identified himself. Thecaller thereupon cursed him and called him a name, andsaid he had been running his mouth, and they werewatching him and were going to get him if he did not votefor the Union.He saidJordan washisman. Jordan askedthe caller who he was, and he answered "Wouldn't you liketo know?"Employee Howard C.Sanders,who worked on thesecond shift, testified that while he was sleeping early onemorning during the organizational campaign the telephonerang.When his wife answered the telephone, the callerasked to speak to him. After he identified himself the callerasked him if he was going to sign a card.He answered thathe was satisfied with what he was being paid, and the callerreplied "Go to hell, God damn you," and slammed downthe receiver.Employee Tommy Madden who worked on the secondshift, 4 to 12 p.m., testifiedthat about 2 weeks before theelection he received one to three anonymous telephone callseach night. The first would be around 11 p.m. and the lastone about 3 a.m. He refused to answer them.His wife wasfrightened. She received the 11 p.m. calls as he was working.Employee William P. Kay, an employee of 7 years at thetime of the election, worked in department 12, on thesecond shift. He was called to the outside telephone indepartment 13, which was available to employees in hisarea,by employee James Allen about 7:30 p.m. on the dayof the election. The caller asked twice who he was and heidentified himself each time. The caller said he would killhim at 1 a.m. for what he did outside the plant gate thatafternoon.Kay asked the caller who he was, and heanswered "Wouldn't you like to know." Kay testified hesaid to the caller that he would be off work at 1 a.m., andwould like tomeethim. Kay voted that evening at 11:30p.m.Kay testified that he was outside the plant gate thatafternoon as the employees came into the plant,and he saidto them to vote and think for themselves. Sobieski, theBoard agent in charge of the election,testified thatemployee Tommy Hendrix, a witness for the GeneralCounsel, came into the voting area the afternoon of March3, after he had voted, to complain about Kay's conduct atthe plant gate, but he told him it was not the proper time orplace to make a complaint, and asked him to leave thevoting area. Hendrix left. Kay testified that the next day hetold employee Barry Reed and Plant Manager Gordonabout the anonymous telephone call.Counsel for the Union asked General Counsel'switnessesnamedsupra,if they had any knowledge of anonymoustelephone calls, and, they answered, "No." He asked UnionInternational Representative Echols if he, or any employeeor member of the Union, had asked any employees tocontact other employees by telephone, and he answeredthat neither he nor they asked this of any employee. Hetestified that,in his case,there was one exception.He askedAlewine to contact employees to get the word out aboutunionmeetings.This testimony is corroborated byAlewine's testimony.Alewine testified, in response toUnion counsel'squestions, that he called other employees whom he knew,and who attended union meetings with him, and discussedthings with them. He always identified himself, and nevermade any remarks to them that could be construed asthreats.He denied he ever telephoned Jordan, Madden, orKay. He testified he heard no rumors in the plant that theyhad been called by telephone and threatened.D.The Evidence on the Third and FourthObjections(3)The Union instigated, condoned, ratified andacquiesced in the action of some of its people in falsestatements that salaried employees of the Company atHartwell paid union dues.(4)The Union instigated, condoned, ratified andacquiesced in the action of its people who demonstratedpayroll deduction slips of salaried employees of theCompany, reporting that certain entries on the slipswere in payment of union dues when in reality thedeductions were for Georgia income tax.It is undisputed that Respondent paid foremen withchecks that had vouchers or stubs attached showing thedeductions taken from the gross amount of the checks.There is no place on the voucher or stub to show thededuction for Georgia income tax. Respondent showed thisdeduction in a space headed by the words "Union dues orother."Employee Teel testified that Claude Fulgam stated tohim that management paid union dues, it was on theircheck stubs, and they received better benefits because theybelonged to the Union. He saw Fulgam showing a checkvoucher or stub to other employees, but he put it in hispocket when he approached these employees. He talked toGerald Davis, his foreman, about what Fulgam said to himand the other employees. Davis came to him and the otheremployees with check stubs he had taken from his billfoldto show them the deduction under the heading of uniondues or other was for Georgia income tax. Fulgam waspresent.He said "I don't give a damn what you got, I amfor the Union, I am going to vote for it and I don't give adamn who knows it."Employee Jordan testified that Claude Fulgam wasshowing the check stub in his department, department 12, aweek or two before the election. He showed it to him, andsaid foremen belonged to the Union. Jordan replied that hedid not believe it. He went to the bank at the time, andwhen he returned there was a stub on his machine. Hepushed it on the floor. In the statement Jordan gave toBoard Agent Watson on March 22, 1966, there is noreference to the check stub. Jordan testified that hedisclosed what happened to Watson, but the latter did notinclude it in the statement he wrote up for him and whichhe signed.Employee Gerald Dan Craft testified that 2 weeks beforethe election Harvey Joe Sanders told him that foremen andsupervisors belonged to the Union and he could prove it bycheck stubs. Sanders said the foremen and supervisors hadmore benefits than rank-and-file employees. They hadretirement and insurance,and more benefits than the rank-and-file employees had. The statement that Craft gave toBoard Agent Watson refers to his being informed by four MONROE AUTO EQUIPMENT CO.103or five unidentified employees about foremen and supervi-sors belongingto the Union but not by Sanders. Sanderstestified that he knew Craft and that he talked to employeesabout the Union a month before the election. Craft testifiedhe talked to employee Reuben Morris about it after theelection,and he said the deduction under the heading ofunion dues was the Georgia state tax.Employee William Barry Holbrook testified that the daybefore theelectionHarvey Joe Sanders said that foremenand salaried people were paying union dues and drawingbetter benefits than they were. Several employees hadtalked to him about foremen paying union dues. It wasgeneraltalk until the day of the election. Sanders denied hetoldHolbrook that foremen and salaried persons werepaying union dues.Employee Odell Thompson Harmon, who had dutiesthroughout the entire plant, testified that prior to theelection he heard the rumor about the plant that salariedpersonnelwere membersof a union. Employee ReubenDavis Morris testified that 2 weeks before the election itwas common gossipthat salaried employees paid uniondues.He testified he knew it was not so as his father was asupervisor.Union Observer Alewine, an employee ofRespondent, testified he heard rumors before the electionof check stubs of foremen and salaried personnel thatshowed they paid union dues. He never saw a check stub.Employee John T. Price testified that 2 weeks before theelection agroup of employees said to him that foremen andstraight salaried employees belonged to the Union and paidunion dues. The employees had kept trying to get him tosign a card to get an election.After they told him about theforemen andstraight salaried employees being members oftheUnion, he signed a card. He did not remember thenames of employeesin the group. He asked foremen afterhe signed a card if they belonged to the Union. He voted inthe election according to his convictions.E.The Evidence on the Fifth Objection(5) Boardagents ingoing about the plant alerting theemployees to vote sought advice and direction exclu-sively from the Union representative and permitted theUnion observer to speak, holler at, wave his hand andotherwisecampaignwith the employees in the plantduring the voting.Most of Respondent's employees who voted on March 3and 4, 1966, voted on companytime.Those on the day shiftfrom 8 a.m. until4 p.m. voted from 2 until 5 p.m. on March3.Those on the shift from 4 p.m. until midnight voted,where they so desired, from 4 until 5 p.m. on March 3 or4Several sections of the Board's Internal Instructions and Guidelinesfor Representation Proceedings(1967) are applicable to the issues raised bythe fifth objection.Section11330provides that where it is decided thatvoters may vote on company time specific arrangements must be made fordoing so. Section11330.2provides that the employer will usually prefer toshut down a whole department or work unit for the few minutesitwill takefor all that department or work unit to vote,and that,assuming adequatechecking tables, good eligibility lists, and minimum challenges, 90 to 100can be scheduled to vote in each 15-minute period,and it can be assumedthat any given voter may be expected to be away from his workplace nomore than 10 minutesplus traveltime.Section11330.3provides that inpreparing the voting schedule the time just before and after a change ofshifts should be left open for those who-prefer to vote on their own timeeither before reporting for work or after leaving work. Section11330.4from 11:30 p.m. on March 3 until 12:15 a.m. on March 4.Those on the shift from 12 until 8 a.m. voted between 11:30p.m. on March 3 and 12:15 a.m. on March 4 or voted ontheir time from 2 until 5 p.m. on March 3. The employees,who worked in approximately 14 departments, that votedon company time voted by departments. The employeeseligible to vote who were on the 8 a.m. to 4 p.m. shiftnumbered approximately 350, on the 4 p.m. to midnightshift approximately 250, and on the make-up shift from 12to 8 a.m. approximately 40 to 47. The employees in eachdepartment were released by a team consisting of a Boardagent and an observer for the Union and an observer forthe Respondent .4Sobieski assigned Board AgentMaynard HolbrookJackson, Jr., the job of obtaining the release of theemployees by departments to vote. Union ObserverWilliam J. Phillips and Respondent's Observer Ann Brownassisted him from 2 p.m. until 4 p.m. on March 3. UnionObserver Alewine replaced Phillips for the period from 4p.m. to 5 p.m. on March 3. Jackson and Brown worked withAlewine during this hour. Board Agent Keynard replacedJackson for the voting session from 11:30 p.m. on March 3to 12:15 a.m. on March 4. He was assisted by UnionObserver Alewine and Respondent Observer Brown. At thecommencement of the first voting session, Maynard washanded a schedule showing the departments in numericalsequence, and their locations, which was prepared byRespondent.Observer Ann Brown testified that Board Agent Jacksonwas handed the list of departments and their locations, andhe and Phillips went where they wanted to go, and shetrailed along behind. They went to the department head orforeman of the department. Part of the time she, Jackson,and Phillips traveled the aisles designated as passagewaysbetween and among departments, and from one area of theplant to another, but at times they would take shortcutsfrom one department to another by cutting through thepeople in workingareas.She kept asking them to slowdown because she could not keep up with them, and did notknow where they were going because they would not let hersee the list. They would slow up for a minute and let hercatch up with them and then "would take off again."Phillips told Jackson where to go because she was not closeenough to tell him. When they went through the areasPhillips was waving and speaking "to the people," and shehad been told not to speak to anybody, and that they wereto keep their mouths shut. Sobieski said they were notsupposed to say anything, that Jackson would do theprovidesthat releasing ofemployees to vote may be done via a publicaddress system or by atravelinggroupof observersrepresenting each partywho may or may not beaccompaniedby a Boardagent. If the observermethodisused the releasersshould,if possible, followthe preset schedule,staying togetherat all times.Afterfirst tellingthe applicable supervisor oftheir intentions,they should notify the employees by wordor sign, that"You may go to votenow, ifyou wish." No one should be ordered to go tothe polling place, 'and the releasingshould bedoneby the releasing crew,and notby thesupervisor. And Section11326.2provides thatobserversmaynotelectioneer during their hours of duty, whether at or away fromthe polling place. In order to remove any possibilitiesof electioneering, anobserver awayfrom the pollingplacefor any reason duringhis duty hoursshould be accompanied by observersrepresentingthe otherparties. 104DECISIONSOF NATIONALLABOR RELATIONS BOARDtalking. She did not say anything to Jackson about Phillipstalking to the people.On cross-examination, Brown testified that Phillipswaved to employees in half of the departments. They wentto 10 departments. She did not recall anybody by name towhom Phillips waved. Some employees waved back.Phillips spoke to these employees, but she did notremember their names. She did not put any names in theaffidavit of March 22, 1966, which she prepared personallyand in private. She did not think names were important.There were too many of them. She could not rememberthem all.Brown testifiedthat the plant employees whoworked the 4 p.m. to midnight shift were released to votebetween 11:30 p.m. and 12:15 a.m. by Board AgentKeynard assisted by her and Observer Alewine. Shetestified she had no complaints about the conduct of thisgroup.Plant Manager Gordon testified he was in department 14about 4 o'clock in the afternoon, and observed Phillips andJackson going through that department, with Brown 3 or 4feet behind them. Gordon saw Phillips wave and wink tosomebody behind him, and say "hi" to him. Gordon wasonly a few feet from them. Employees Beebe, Coile, andJesse L. Phillips, who is the brother of Union ObserverPhillips, testified that they did not remember seeingGordon in department 14 when the releasing teamincluding Union Observer Phillips came to department 14on March 3 to release the employees in that department tovote. They were in department 14 at the time. They werewitnessesfor the General Counsel, and supported theUnion in the election.Employee Teel testified that he voted between 4 and 4:30p.m. on March 3. He was on the 4 p.m. to midnight shift indepartment 12. He testified that around 3:30 p.m. when hecame to work he saw Phillips walking through department12 with Jackson and Brown, and Phillips nodded his headand raised his hand to employees as they went down theaisle that led to the voting area. Teel said he was standing atthe inspection desk in department 12 about 6 to 8 feet fromPhillips.He did not know if he spoke to any particularperson. The statement prepared by Board Agent Watsonafter interviewing Teel and which Teel signed contains noreference to conduct by Phillips such as raising his hand orfinger or nodding to other employees.Employee Jordan testified that he was working indepartment 12 on March 3. He worked 12 hours a day from4 p.m. until 4 a.m. the nextmorning.He worked near theaisle through which the group of Jackson, Phillips, andBrown came, "carrying" people to vote. Phillips was infront. Jordan was within 6 feet of them. There were three orfour workingnear the aislewith Jordan. He did not recallthe time theycame.Phillips smiled as he came by, and oneor two times he nodded his head, and one time he raised uphis finger.Employee Odell Thompson Harmon testified he wasworking in department 17 on March 3, 1966, when Jackson,Phillips, and Brown were releasing the employees in thatdepartment to vote. Harmon was an experimental mechan-ic, and worked throughout the plant. He voted about 3 p.m.He began work at 6 a.m. and finished at 4:30 p.m. Jackson,Phillips, and Brown were standing as the employees indepartment 17 approached them and gathered in a group.Phillips was speaking and waving his hand at them as theyapproached. He was about 19 feet from Phillips when hesaw Phillips speaking, and waving his hand by holding itwaist high and flipping his wrist from side to side threetimes.Employee Reubin Davis Morris, an experimental me-chanic based in department 17, also voted at 3 p.m. onMarch 3. He worked from 8 a.m. to 4:30 p.m. About 16 to20 employees went to the polling area. The voting area wasabout 400 yards from department 17. Jackson, Brown, andPhillips led the way to the votingarea.When the employeesin department 17 were assembling to leave, Phillips threwup his hand and said "Howdy." He was about 2 feet awayfrom Phillips. Phillips also spoke to employees who werenot in department 17 group going to the polls. They wereemployees standing by the coffee machines and waterfountain. On the way to the voting area, he threw up hishands to employees working near the aisle to the votingarea.Employee Gerald Dan Craft testified that he voted in theafternoon of March 3. He worked in departments 12 and 13as an inspector. He saw Jackson, Phillips, and Brown indepartment 13. They were in the aisle. He saw Phillips wavea friendly wave to two or three persons. He did not see himtalking to anybody. In the affidavit written by Board AgentWatson after interviewing Craft, and which Craft signed,there is no mention of Craft's seeingPhillipswaving toemployees, or engaging in other communication with otheremployees.Employee Jack Roper, who worked from 8 a.m. to 4:30p.m. on March 3 as an inside maintenance man withplantwide duties, testified he voted in the morning about10:30 a.m. to 11 a.m. His home location was department 73.He was released to vote by HarryBannister,his foreman.Phillips,Alewine,Welborn, and another person whom hepresumed was the Board Agent came to department 73 tohave the employees released to vote. They led hisdepartment back to the voting area. Phillips was throwingup his hands, nodding, and talking. The election party andofficials were talking together. Roper told HarryBannisteron March 3 about Phillip's talking. He saw Phillips fourtimes as Phillips was in a group obtaining the release ofemployees to vote. Alewine was not with him every time.Brown was with him some of thetime.The only time he sawWelborn with the group was when she directed it to thevoting area away from the office. The group was taking thewrong side. He was in department 11 at the time. When hevoted Brown was sitting at the table.Board Agent Jackson is a large person. He has anoutgoing personality, is articulate, and walks with largestrides as though in a hurry. Jackson testified his dutieswere releasing departments of employees to vote. He waspresent in the voting area prior to the opening of the polls at2 p.m. when the observers were told what they could do andcould not do, when the ballot box was set up and sealed,and the voting area was inspected. He was present in thevoting area for about 10 minutes before the polls wereclosed at 5 p.m. on March 3. He observed what took place,and helped in any way he could. Brown, an observer forRespondent, and Phillips, an observer for the Union, MONROE AUTO EQUIPMENT CO.105accompanied hun when he released the voters in the variousdepartments.Jackson was given a releasing schedule on which werelisted the departments in Respondent's plant in numericalsequence There was no designation on the schedule of thetime for the release of employees of each department or ofthe manner in which they were to be released. Before thepolls were opened Brown, Phillips, and he agreed that thefirstdepartment released would be the one nearest thepolling area, and each thereafter would be released inaccordance with its proximity with the one they had justreleased. If the numerical sequence on the list had beenfollowed, at times they would have had to go from oneextreme end of the plant to the other, unnecessarily "crisscrossing the plant." They had to walk as quickly as theycould to get the departments released.Jackson's recollection was that they showed the scheduleto Brown voluntarily. There was constant communicationamong the three of them. Brown had indicated to him thatPhillips probably knew more about the location of thedepartments than she did. Jackson would turn to Phillipsand ask him where the next nearest department was locatedor a similar question, and after he had answered he wouldturn to Brown. He did not recall her ever having to ask forthe schedule because it was always there for her to see anditwas always available to her. Three or four times Brownmade suggestions which were very helpful. Brown request-ed a few times, perhaps three or so, that he slow down.There was little time and many departments to release. Heslowed down to the extent that getting to the departmentsand in the time allotted would permit.Jackson testified that Phillips' conduct was consistentwith the instructions Sobieski and he gave to Brown andPhillips that they should not converse with their fellowemployees. At no time did Phillips converse with employ-ees. Employees waved at him, and on a couple of occasionsPhillips nodded his head but did not smile, wave, or wink,and kept on walking. They never stopped or slowed downwhen employees waved or spoke. In the majority of casesone or both of the observers were walking along with himbecause he did not know where he was going Sometimes hewould ask where they were going, and on being told wouldmove ahead a step or so There were some close passageswhere they had to move Indian style. There was no setpattern as to who went first and who followed. There mighthave been one or two occasions when they were near thepolling area that they went back to the area and checkedwith Sobieski. He did not recall any complaint made to himabout the conduct of Phillips.Observer Alewine, a witness for the Union, testified thathe replaced Phillips at 3:55 p.m. in the group releasing thevoters at the balloting on the afternoon of March 3. All theday shift, about 300, had voted by that time, and some ofthenight shift came in early and voted. About 400employees voted between 2 and 4 p.m. Jackson, Brown, andhe may have taken one department back to the polling area,after he had taken over from Phillips. There was a lull. Theywere in department 145Hayden testified first Then Cordon and Roper testified Gordon andRoper were in the hearing room while Hayden testifiedWhen asked oncross-examination to explain a variation between the statement of an eventAs a witness called by the Union, Phillips denied that hewaved at any employee, spoke to any employee, or winkedat any employee or gestured to any employee. He testifiedthat once when an employee spoke to him he reacted bynodding his head before he would catch himself. It was thenthey were in department 10. He spoke to Fred Harris, agroup leader in the department for which Harold Walkerwas the foreman. Walker was not present when they wentto his department to release the employees. Harris wasbehind a machine, and he leaned over the machine and saidto him that the Board agent wished to talk to him. Hetalked to Jackson when Jackson talked to him. A time ortwo, he, Jackson, and Brown chatted. He walked withJackson the way he usually walked.Harvey Joe Sanders, department 12, called as a witnessby the Union, testified that he spoke to Phillips, when thegroup of Jackson, Brown, and Phillips appeared in hisdepartment to release the employees to vote, but Phillipsignored him. Jessee L. Phillips, department 14, the brotherofObserver Phillips, called as a witness by GeneralCounsel, testified he spoke to his brother, but he did notanswer. Employees Hendrix, department 13; Ginn, depart-ment 18; and Lewis, department 19, who were witnesses fortheGeneral Counsel, testified that they spoke to Phillipsbut he ignored them.Employees Strickland,Brooks,Hendrix, JesseeL.Phillips, Beebe, Coile, Norman Sanders, Ginn, Lewis, AltonBartonCraft,CharlesAlexanderAyers,Marett,T.Osborne, and N. S. Osborne, as witnesses called by theGeneral Counsel, testified that they did not see Phillipsspeak, smile,wave, or gesture to any employee whenPhillips, Jackson, and Brown appeared in their departmentson the afternoon of March 3, 1966, to release employees tovote. They were in departments 10, 11, 12, 13, 14, 18, 19, 73,and 79. These witnesses testified that they supported theUnion in the election.F.The Evidence on the Sixth Objection(6)Board agents permitted the ballot box to becompletely unattended in a room with an open door.Three witnesses testified for Respondent that they sawtheballot box left untended in the office of CharlesGordon,Respondent's plantmanager, in the periodbetween 11 and 11:25 p.m. immediately preceeding thebeginning of the second session of the election that began at11:30 p.m. on March 3, 1966, and ended at 12:15 a.m. onMarch 4, 1966. They were Neil S. Hayden, publisher of theAthens, Georgia, Banner-Herald and Daily News, who waseditor and publisher of the Hartwell, Georgia Sun at thetime of the election; Plant Manager Gordon; and GeorgeE.Roper, industrial relations manager of Respondent.5Respondent's Observer Brown and Welborn gave testimo-ny about the condition of the ballot box at the beginning ofthe second session of the election beginning at 11:30 p.m.on March 3, 1966, and its condition at the end of theelection at 12:15 a.m. on March 4, 1966. Board AgentsSobieski,Keynard, and Jackson and Union ObserversAlewine and Phillips testified in rebuttal.in his affidavit that he gave the Board agent shortly after the March 3,1966, election, and his testimony at the hearing, Gordon stated he wasinfluenced by Hayden's testimony 106DECISIONSOF NATIONALLABOR RELATIONS BOARDPlantManager Gordon testified that he returned to theplant about 11 p.m. on March 3. It was raining. The gate heapproached was locked, and he unlocked it. There were twoother cars waiting at the gate. After he unlocked the gate,the three cars were driven to the parking area. He and JohnE. Tate, one of Respondent's attorneys, who was in his car,and the occupants of the other cars ran in the rain to thedoor of the plant which was unlocked. He saw Keynardrunning with the ballot box in his arms. Another person waswith him.The door was an entry to a foyer about 10 feet wide. Onthe left side was the wall of his office, and on the right sidethe wall of the general office. Directly ahead was the wall ofthe quality control office, about 18 feet from the door heentered. The wall of his office on the left was 15 feet longand the wall of the General Office on the right ran the fulllength of the 18 feet. The space of 3 feet between the end ofhis office wall and the wall of the quality control officedirectly ahead was part of a hallway of that width runningat right angles to the space from the door to the wall of thequality control office. On this hallway to the left frontedoffices, including Gordon's. The hallway ended to the rightin the doorway to the general office. The general office, likehis office, could not be entered from the foyer. The door tohis office was right next to the junction of his office wall onthe left side of the foyer with the wall of his office facing thesmall hallway. People in the foyer could not see into hisoffice. To look in, they would have to come to the smallhallway and turn left, and either stand at an angle or standin front of his office door.Gordon and Tate entered Gordon's office from the smallhallway, and shook their coats and hung them on a rack inthe corner.When they were coming through the foyer toGordon's office there were persons in the foyer. He couldnot recognize them because of rain on his glasses. Theystayed in the foyer. One of them came to the door of hisoffice, and he asked him if he could use the restroom, andhe told him to go ahead. Keynard came into his office withthe ballot box, and placed it on a chair. He did not recallthat Sobieski came in with him. Gordon did not recallSobieski although he recalled Board Agent's Keynard andMaynard Jackson. Sobieski did not recall Gordon when hetestified.Keynard had shaken the rain from his coat in thefoyer, and had placed the coat over the back of a chair inthe foyer. Keynard left the office immediately. Hayden, thenewspaper editor and publisher, came into the office. Heplaced his coat on the ballot box. He, Gordon, told Haydento get his coat off the ballot box. At this time, he realizedthat Hayden, one other person connected with Respondent,and himself were alone in the office. Gordon said to themthat they should get out of the office, that they should notbe in the office alone with the ballot box. He went lookingfor Keynard to tell him the ballot box was in his office withno one there to watch it. He looked into an office called theexecutive office, which was down the hallway from hisoffice toward the plant, and saw persons in it drinkingcoffee. He also looked into the IBM room. There were somepersons in there drinking coffee. He did not go into theexecutive office or the IBM room with Hayden or the otherperson who was with him. The other person could havebeen Tate as he had come in with him. He went to thecoffee machine, in the plant, about 120 feet from his office,and had coffee. He returned to his office about 11:25 p.m.Keynard was sitting in the office guarding the ballot box.His recollection was that Sobieski was not with him.Gordon was away from his office about 15 minutes. At11:25 p.m., Keynard motioned to everybody it was time togo to the voting area, and they started down the hall to thatdestination in a group.On cross-examination,Gordon's recollection was re-freshed by reference to his affidavit which he gave to aBoard agent on March 31, 1966. It contained hisrecollection at that time of what happened in connectionwith his return to the plant about 11 p.m. to the time theBoard agents and observers went to the polling area.Gordon stated that the statements in the affidavit weremore accurate because they were made closer to thehappening of the events on March 3, 1964. Gordon signedthe affidavit after making corrections of the Board agent'swriting of what happened as he understood Gordon'sstatements to him.In his affidavit,Gordon stated that he did not recallseeing Hayden during the period from I 1 p.m. to the timethe Board agents and observers went to the polling areaabout 11:25 p.m. This statement was brought to hisattention in connection with his direct testimony thatHayden came into his office after Keynard brought in theballot box, and Hayden placed his coat on the ballot boxand he told him to remove it. Gordon testified that 3 yearshad elapsed since the election, and apparently he testifiedas he did on direct after listening to Hayden's testimony ofwhat had occurred. In the affidavit, Gordon stated thatboth Keynard and Sobieski came into his office with theballotbox.He testified on direct examination that herecalled that Keynard only came into the office. Gordonstated in his affidavit that he did not know the time theBoard agents and observers went to the polling area.Gordon testified on direct examination that they went tothe polling area at 11:25 p.m.Hayden testified that he arrived at the plant at I 1 p.m. Inthe lobby or foyer were two men whom he later found to bethe two union observers, Alewine and Phillips. He walkedinto Gordon's office, took off his hat and raincoat, and laidthe raincoat on the ballot box. Tate said to him that he hadput his raincoat on the ballot box. His recollection was thatGordon was also in the office. He and Gordon and Tatewalked down to the executive room, an extra office at thetime. It was 11:10 to 11:15 p.m. A short time later hewalked back to the lobby (foyer) to look at the clock. Helooked at the clock in the lobby and saw it was 1 1 :25 p.m.The two men he saw in the lobby when he came in were stillin the lobby. As he walked by Gordon's office he saw therewas nobody in the office. Within a minute or two, twoNLRB people came in and took the box that was inGordon's office and went back into the plant. It was thebox that Tate had told him was the ballot box. He also wentback into the plant but did not recall where he stood. Hewas present in the polling area when the ballots werecounted, but did not watch the counting. He took a pictureof the persons counting the ballots over the heads of thelarge number of people watching the counting. He wrote astory about the election. MONROE AUTO EQUIPMENT CO.107On cross-examination by the Union's attorney, Haydentestified he was in Gordon's office for 5 to 10 minutes afterarriving there at 11 p.m. He recalled someone coming to thedoor of Gordon's office and asking a question and thengoing back toward the plant. He remained 10 to 12 minutesin the executive room. There were some persons in thisroom having coffee and holding a discussion. He did notrecall who they were. He knew Joseph S. Skelton, one ofRespondent's attorneys, was somewhere, but he did notknow where. Then he went to the lobby to see what time itwas. He looked into Gordon's office and saw the ballot boxon a chair. There were no persons in the office. He couldsee allof the office.When he went to the lobby to look atthe clock, he saw the same two men there whom he hadseen when he entered the plant at 11 p.m. He saw it was11:25 p.m. He could have had a wrist watch on his arm, butwent to look at the clock to have something to do. Hereturned to the executive room and saw the same peopledrinking coffee and making small talk. Tate and Gordonwere there. He thought Roper and Skelton were there buthe was not sure. He knew the box he saw in Gordon's officewas the ballot box because it was the box that the Boardrepresentative picked up and carried to the polling area. Hehad left the executive room and was in the hall outsideGordon's office when the two NLRB men came in, throughthe front door. He believed they were wet.On cross-examination by counsel for the GeneralCounsel, Hayden testified he went back to Gordon's officeat 11:25 p.m., and at that time the Board agents appeared tocome in from the outside. He was standing in the halloutsideGordon's door. It was 11:25, 26, 27, or 28. Hebelieved he looked in Gordon's office on the way back fromlooking at the clock instead of when he was on the way tolook at it. He believed that when he, Tate, and Gordon firstleftGordon's office there was not anyone left in the office.There might have been seven or eight people in Gordon'soffice, including Sobieski and Keynard, when he firstarrived there about 11 p.m.Counsel for General Counsel referred Hayden to theaffidavit he had signed and had given to a Board agentshortly after the March 3 election. After reading it, Haydentestified he was in Gordon's office only 3 or 4 minutes, not10 to 15 minutes, from the time he first arrived there, 11p.m., until he went to the executive room. He testified that 5minutes, not 15 minutes, elapsed between the time he leftGordon's office, at 11:03 or 11:04 p.m., until he went backto look at the clock, as he had testified. He testified it was11:15 p.m. when he saw the two Board agents in the halloutsideGordon's office, and not 11:25 p.m. as he hadtestified on direct examination, and that the Board agentswere in Gordon's office about 10 minutes after he saw themat 11:15 p.m., and did not pick up the ballot box when hefirst saw them, allegedly 11:25 p.m., and carry it to thepolling area, as he had testified on direct examination.Roper testified that he and Skelton, one of the attorneyswho represented Respondent, returned to the plant atapproximately 10:45 p.m. on March 3. They went toGordon's office. Board agents and union people came intothe foyer at approximately 11 p.m., and he and Skeltonwent to the foyer and greeted them. Between 11 p.m. andthe time the balloting began he was in and out of thevarious offices, making telephone calls, and checking withpeople to try to assure everybody a place to sit down if he sodesired, and engaging in other similar activity. He acted asofficemanager as well as industrial relations manager.Between the time he greeted the people in the foyer at 11p.m. and the time the Board agents went back to the votingarea he went past Plant Manager Gordon's office. The doorwas open and he saw the ballot box on a chair in his office.He saw no one in the office. The wall of Gordon's officefacing the small hallway was comprised of sections offrosted glass, and the figure of anyone in the office notvisible through the door could be seen through the glass.On cross-examination by the attorney for the Union,Roper testified that when he went into the foyer at 11 p.m.he saw two Board agents, and Alewine and Phillips whomhe considered to be the union observers. He considered theunion observers to be union people. He did not know ifthere were other union people present. He saw the ballotbox unattended on one occasion only in the interimbetween I1 p.m. and the time the Board agents andobservers went to the voting area, which was 11:20 or 11:25p.m. Gordon and Tate appeared after he had greeted theBoard agents and union people. He saw the observers forRespondent later. When he saw the ballot box he was goingto the front office from the data processing office (IBMroom). He did not see anybody in the hallway. There werepeople in the foyer. He did not know if the Board agentswere there. The union observers were in the foyer but he didnot recall where they were standing.Counsel for the Union referred Roper to an affidavit hegave Board Agent Watson on March 26, 1966. Thereference in the affidavit about Roper seeing the ballot boxunattended included a statement that he did not seewhether anyone was or was not in Gordon's office when hesaw the ballot box. Roper testified that this language wasBoard Agent Watson's, that he said to Watson that he didnot see anyone in the room. He further testified that hequestioned Watson about the language, and he replied thatitwas irrelevant, that they were going to get anotherelection anyway. Roper was also referred to a statement inthe affidavit that he saw the Boardagentsin the foyer. Herecalledmaking this statement toWatson. On cross-examination by counsel for General Counsel, Ropertestified that the Board agents were in the foyer at the timehe saw the ballot box unattended. He testified on redirectthat everybody in the foyer was standing to his right as heapproached the foyer, and it would be impossible for themto see anyone who came up the hallway and enter Gordon'soffice. He gave the same testimony on recross-examination.Roper again testified that he questioned Watson's writingof events as he related them to Watson, and that Watsonsaid that the way it was stated was irrelevant, that they weregoing to get another election anyway.Respondent'sObserver Brown was asked a leadingquestion on direct examination in regard to an event thatoccurred about the time the observers and Board agentswent to the voting area that evening of March 3, 1966, forthe second voting session. She was referred to 11:30 p.m. asthe time when they went to the voting area. She, inanswering the question, left the impression that hertestimony was that they went to the voting area at 11:30 108DECISIONSOF NATIONALLABOR RELATIONS BOARDp.m. In an affidavit dated March 22, 1966, which Mrs.Brown gave, and which she personally prepared, Mrs.Brown stated thattheywent to the polling area at 11:15p.m.Mrs.VirginiaWelborn, the other observer forRespondent, testified that they went to the polling area at11:15 to 11:20 p.m. Roper testified on cross-examination bythe union attorney that they went to the voting area at11:20 to 11:25 p.m.On direct examination, Keynard testified that he andSobieski arrived at the plant at 11 p.m. on March 3, 1966.He removed the ballot box from the trunk of theautomobile they were using. It had been there at all timessince the end of the first voting session at 5 p.m. Theywalked into Plant Manager Gordon's office. Skelton, Tate,and Gordon were there. He placed the ballot box on a chairand sat down near it. Sobieski came in with him. Herecalled that someone came in Gordon's office after theydid. This person asked Sobieski whether he could use thebathroom, and asked for directions. Tate told him it was allright after he had inquired where the person was going, andhad been told the person wished to go to the bathroom.Sobieski and he stayed in Gordon's office until about 11:15p.m. At or about 11:15 p.m., all the observers, the companyofficialsand attorneys, and he and Sobieski gatheredtogether, and proceeded to the voting area.Keynard recalled that during the time he and Sobieskiwere in Gordon's office a man came in and placed his haton the top of the ballot box. Tate, Respondent's counsel,jumped up, and he jumped up and said "That box has gotto be free and clear and nobody is supposed to be anywherenear the box except a Board agent." The man removed hishat. Keynard then testified that from 11 p.m. when he firstentered Gordon's office until they proceeded to the votingarea he was right next to the ballot box in Gordon's office,and the ballot box was not out of his sight or his reach. Hetestified that Sobieski remained in the room with him, butmight have gone as far as the door when an observer askedhim about going to the bathroom.Sobieski testified that he and Keynard returned to theplant at approximately 11 p.m. on March 3, 1966. Theytook the ballot box out of the trunk of the automobile theywere driving. They brought it into Plant Manager Gordon'soffice.He was not positive whether he or Keynard carriedit.They met Skelton and Tate in Gordon's office. It wasraining. Somebody entered Gordon's office while he andKeynard were there. He placed his hat and raincoat on theballot box. Those present made a joke of this incident. Itwas remarked by someone present that he had put his hatand coat on hallowed ground. One of the union observerscame to the door of Gordon's office, and asked if he couldgo to the men's room, and he allowed him to do so as theyhad some time before moving to the polling area Tate wentafter the observer, and asked him where he was goingSobieski said he let him go to the "head" because there wastime. Tate said he did not want him running around theplant. Alewine's and Phillips' testimony discloses they toldTate they were going to the restroom in the plant, and Tatetold them to use the restroom on the hallway close toGordon's office. At 11:15 p.m. Sobieski, Keynard, Skelton,Tate, and the observers moved toward the voting area.Sobieski testified he did not know Plant ManagerGordon,that he believed he was the gentleman sitting nextto Tate at the counsel table.He recalled there were others inGordon'soffice besides Tate,Skelton,Keynard,himself,and the person who put his coat on the ballot box. Herecalled he had a conversation with Skelton about hishelping him cash a check at a local bank sometime duringthe day. He testified he was in the office from the time hearrived there until they went to the polling area back in theplant,and that the ballot box was sitting in a chair duringthat time.The closest he was to leaving was when he talkedto the union observer at the door about the latter's requestto go to the restroom.He testified that Tate was alsopresent during this time except when he went after theobserver who was on his way to the restroom in the plant.Sobieski testified on cross-examination that he did notrecall whether the union observers were present in the foyerwhen he and Keynard entered the plant at 11 p.m. Hetestified he expected them to be there as he had told themhe would be there at I I p.m.Union observerDonaldAlewine testified that hereturned the evening of March 3 to the plant for the secondvoting session.He arrived at the plant about 11:10 p.m.Union observerWilliam J.Phillipswas there with hisbrother.He and Phillips went in together.They walkedthrough the door leading to the foyer.He wished to go tothe restroom,and went to the door of Gordon's office,stuck his head in,and asked if he and Phillips had time togo to the waterhouse. The men's restroom in the plant wascalled the waterhouse.Sobieski said they still had a fewminutes, and they started toward the plant.Tatestoppedthem and asked where they were going. When he learnedwheretheywere going, he told them to use the officerestroom across the hallway from Gordon'soffice.Heremembered that Sobieski, Keynard,Tate, and Gordonwere in the office.When he and Phillips came out of therestroom the Board agents, the two observers for Respon-dent,and Tate were standing in the hallway. Sobieski said"Let's go." It was about 11:15 p.m. He and Phillips,Respondent's observers Anne Brown and Virginia Wel-born, Sobieski,Keynard, and Tate went to the polling areaimmediately.Union observer Phillips testified that he and Alewinereturned to the plant around 11:05 to 11:10 p.m. on March3, and went to Gordon's office door about 11:10 p.m. Hecorroborated the remainder of Alewine's testimony exceptthat he testified he saw Skelton in Gordon'soffice inaddition to the others Alewine named,and saw Skelton inthe group leaving for the polling area in addition to thoseAlewine named. He testified he did not see the ballot boxwhen he looked in Gordon's office at the time Alewineasked if there was time to go to the waterhouse.Alewme didnot testify as to whether he saw the ballot box when helooked in Gordon's office.There is undisputed evidence that at the conclusion of thefirst voting session at 5 p.m. on the afternoon of March 3,Board Agent Sobieski sealed the slit on the top side of theballot box through which the voters placed their ballots inthe box.He sealed it with a piece of masking tape 2-1/2inches in width,and each of the four observers wrote his orher signatures on the box left of the tape and close to theslit, across the tape over the slit or close thereto, and on the MONROE AUTO EQUIPMENT CO.109box on the right side of the tape and close to the slit. No onecomplained at this time that the slit was not sealed, or notproperly sealed.At the time the box was sealed at the close of the firstvoting session at 5 p.m., or at the time just before thecommencement of the second voting at 11:30 p.m., acertification on conduct of election for the first votingsession wassigned by each of the four observers and bySobieski. They certified that the balloting at the first sessionof the election from 2 p.m. to 5 p.m. on March 3, 1966, wasfairly conducted, that all eligible voters were given anopportunity to vote their ballots in secret, and that theballot box was protected in the interest of a fair and secretvote.6 Keynard had custody of the ballot box from the timeitwas sealedat 5 p.m. on March 3, 1966, to the time it wasplaced on a chair in the voting area about 11:20 p.m.During the period from 5 until 11 p.m. Keynard had itunder lock and key in the trunk of the automobile he wasusing. There is the issue of course whether the ballot boxwas left unattended by Keynard and Sobieski for a periodof 5 to 10 minutes after Keynard had placed it on a chair inPlant Manager's Gordon's office about 11 p.m.Although the ballot box was exposed to the view of thegroup that went to the voting area from Gordon's office,when it was carried from Gordon's office to the voting areafor the second voting session, and to the view of others aswell when it was in Gordon's office, no complaint or othercomment was made that the seal was any different thanwhen affixed by Sobieski and when the observers wroteacross it. Sobieski testified that he showed the ballot box tothe observers and Board Agent Keynard about 11:30 p.m.after they had arrived at the voting area, and he thereuponremoved the seal and announced that the polls were open.Keynard, Alewine, and Phillips corroborate this evidence.Keynard testified he was the one who removed the seal, butI credit Sobieski. Observers Brown and Welborn testifiedthat they did not see the seal removed, and were not given6 Section11332 ofthe Board's Internal Instructionsand Guidelines forRepresentation Proceedings(1967) provides:At theclose of a voting session which is not the lastone, observersshould sign the certificationon conduct with the addednotation"Session #I"or "a.m.session."The ballot boxslot should be securely sealed, and observers should beencouraged to make any markings thereonwhich willassure them,upon resumption of voting,that the box has notbeen tampered with.Badgesshould be collected.Between voting sessionsthe ballot boxis retainedby theBoard agentwho is solely responsiblefor the custody of the box.7Testimony was givenof theevents that transpiredin connection withthe closing of the polls at 12:15 p.m., and the countingof the votes and thesigning of thetally ofballots.Thisevidenceshows clearlythat these eventswere conducted in accordance withthe laboratory conditions in theBoard's instructions and guidelines,and I so find.The courtfound itunnecessary to take evidence on objections of Respondent regarding theseevents,holding that the objections were insubstantial.Ido not makespecific findings in regard to these events,as they arenot in issue.Mrs.Welborn testified she found a marked balloton the floor the next day, andthat it was marked against representationby the Union. However, thisballot,which could not have decided the election, could havebeen on thefloor due to any one of a number of reasons.Mrs. Welbornalso testifiedthat at the same time the nextday she saw the ballot box with one of thesides open.When the ballot box was upturnedby Sobieskion the morningofMarch 4,and the ballots were dumped on the tablein the voting areapreparatoryto their being counted, Sobieskihit the box hard withhis fistto dislodge any ballots that may have beenstuckin the flaps inside thebox. Thisaction by Sobieski opened up the side ofthe box. ObserversWelborn,Brown,Alewine and Phillips, and Sobieski,at the conclusion ofthe opportunity to do so. I find they had the opportunity,but may not have taken advantage of it. Brown, Welborn,Alewine, Phillips, Sobieski and Keynard, and Tate went tothe voting area in the group from Gordon's office about11:15 p.m. Skelton may have also been in the group. Anytampering of the seal would have been noticed at this timeby one of the persons representing Respondent. The ballotbox rested on a chair in the voting area from the time thegroup reached the votingarea,about 11:20 p.m. untilSobieski showed it to those present just before removing theseal and announcing that the polls were open. Tate,Respondent's attorney,was present until just beforeSobieski removed the seal, checking to see that everythingwas in order.It isdifficult to believe, and I do not believe,thatany tampering with the seal would have beenunnoticed by him.7G.CredibilityResolutionsUpon evaluation of demeanor testimony and oral andwritten evidence in context I make the following credibilityresolutions.81.The first objectionIcredit the testimony of Respondent's employeewitnessesTeel, Jordon,Howard Sanders, Gerald DanCraft, Johnson, Holbrook, and Bowen that employeessupporting the Union said to them they would lose theirjobs if they did not vote for the Union in the March 1966election.The employee union supporters making thesestatements were Harvey Joe Sanders, Reed Ayers, ClaudeFulgam, Charles Ward, Ray Vickory, Ralph Vickory, andAndy Adams.I do not credit the testimony of Phillips and Madden thatemployee union supporters said to them they would losetheir jobs if they did not support the Union. They refused tothe voting,the countingof theballots, and the signingof the tally of votes,signed a certification on conduct relating to the voting at the secondsession from 11:30 p.m.on March3, 1966, to 12:15 p.m. on March4, 1966.Like theircertificationfor the firstvoting session that washeld from 2 to 5p.m. on March 3, it was a certification that the balloting was fairlyconducted,all eligible voters were given an opportunity to vote their ballotsin secret,and the ballotbox was protected in the interest of a fair andsecret vote.No one complained.8Witnesses were questioned on cross-examination on their testimony ondirect in relation to statements takenby Board AgentWatson regardingthe preelection conduct andconductduring the election.Watson hadasked the witnesses questions and they answered.Watson then reduced theanswers to writing in the form of narrative statements,and the witnessessigned them.A verification before Watson is present on the statements.Some of the witnesses gave testimony at the hearing not included in theirstatements.Unless the:demeanor and other testimony of these witnessesshowed theywere not reliable,and there is evidence thatWatsoncompletely exhausted their knowledge of events at the time the statementswere taken, I do not consider their testimony regarding events to be lackingin probative valuemerelybecause there are no references to the events inthe statements.This applieseven where a sentence is presentabove thesignature of a witness that the statement or affidavit includes his completeknowledge of whatoccurredor there is present some other boilerplatesentence of the same meaning. The Board agent may not have asked thequestions that wouldhave elicitedthe answers about the events which hethen would have reduced to writing.Affidavits are not a substitute foraffirmative oral testimony in a hearing for the taking of oraltestimony. Anexception is where the affidavit or statement is an admission againstinterestby a party, and properlyidentified.Affidavitsor statements maybe used to refresh the recollection of a witness or to impeach him. 110DECISIONSOF NATIONALLABOR RELATIONS BOARDdisclose the identity of the employees making thestatements to them.Phillips refused because he wished toavoid causing trouble in the plant.Madden refused becauseof fear of reprisals in the form of resumption of anonymoustelephone calls which he and his wife received for about 2weeks before the election.His wife received the calls madeabout 11 p.m. when he was working on the second shift. Hereceived the later calls made as late as 3 a.m. in themorning.Mark Louis Johnson who was told while waitingin line to vote by other employees that he would lose his jobif he did not vote for the Union did not know the identity ofthe employees making the statement to him.Icredit histestimony as corroborative testimony.I credit the testimony of employee Jordan that ClaudeFulgam,as a member of a group of employee unionsupporters talking to him, said to him that employees whodid not support the Union could be beaten up with chains. Ifurther credit the testimony of employeeMize thatemployee Andy Adams said he would have to whip himwhen he spoke against selecting the Union to represent theemployees.I find further from all the evidence,includingdemeanor testimony,thatAdams'statementwas notfriendly. I do not credit Adams'and Seawnght's testimonythat it was friendly. I credit the testimony of employeeHoward Sanders that employeesJerryGarland and BrittSorrells tampered daily with his machine for a period oftime before the election because he did not support theUnion,and that he had to spend an hour each day at thebeginning of his work shift to correct the results of thetampering in order to begin normal machine operation.2.The second objectionIcredit Jordan's testimony that on the Sunday eveningbefore the Thursday on which the election was held hereceived a telephone call by an unidentified caller at Terry'sService Station in Hartwell where he was helping out theowner whowas ill,and the unidentified caller cursed himand promised "to get him" if he did not vote for the Union.The caller made these statements after saying Jordan was"running his mouth" and they were watching him. I creditthe testimony of Howard C. Sanders, who was employed onthe 4 p.m. to midnight shift, that while sleeping early onemorning during the period of the organizational activitypreceding the election, an unidentified caller telephoned hishome, and, when he was called to the telephone by his wife,asked him if he was going to sign a union card,and when hereplied that he was satisfied with what he was being paid,the caller said "Go to hell, God damn you." I creditMadden's testimony that within the 2-week period beforethe election telephone calls were madeto his home byunidentified callers. As many as three were made daily. Thefirst call was around 11 p.m. when he was still working onthe second shift, and the last about 3 a.m. in the morning.The 11 p.m. call was received by his wife and frightenedher.I credit employee Kay's testimony that about 7:30 p.m.on March 3, the day of the election, when he was workingon the second shift, he received a telephone call by anunidentified caller who stated that he would kill him at 1a.m. for what he did outside the plant gate that afternoon.Kay had been at the gate that afternoon, and had said tothe employees as they entered that they should vote andthink for themselves. Employee Hendrix appeared in thepollingarea that afternoon,afterhe had voted, andattempted to complain to Board Agent Sobieski aboutKay'sconduct at the plant gate,but Sobieski refused tolisten and requested him to leave.Hendrix complied withhis request.3.The third and fourth objectionsI credit Teel's testimony that Claude Fulgam said to himand other employees in department 12 before the electionthatmanagement paid union dues, it was on their checkstubs,and they received better benefits because theybelonged to the Union; that he saw Fulgam show the otheremployees a check stub or voucher of a supervisor'spaycheck, that he spoke to Gerald Davis,his foreman,about what Fulgam said to him and the other employees;and that Gerald Davis came to him and the otheremployees with check stubs, showed them the deductionunder the heading of union dues or other,and said it wasfor Georgia income tax. I credit Jordan's testimony that, aweek or two before the election,Fulgam made the samestatement to him about foremen and supervisors beingmembers of the Union, and having more benefits becausethey were members, and left a check stub on his machinefor him to look at.Icredit Craft's testimony that about 2 weeks before theelection,Harvey Joe Sanders told him that foremen andsupervisors belonged to the Union, and he could prove it bycheck stubs, and that healso said tohim that they had morebenefits than rank-and-file employees had because theyhadmembership in the Union. I credit Holbrook'stestimony that the day before the election Harvey JoeSanders said to him that foremen and salaried people werepaying union dues and drawing better benefits than theywere.Ido not credit Sanders'denial that he made thisstatement to Holbrook.Ialso credit the testimony ofHarmon, Reuben Davis Morris, and union observerAlewme that there was a general rumor in the plant beforethe electionthatsalaried personnel were union membersand paid union dues.Ido not credit employee John T. Price's testimony that 2weeks before the election a group of employees that hadbeen trying to get him tosign acard, but whosenames hedid not remember, said to him that foremen and otherstraight salaried employees belonged to the Union and paidunion dues, and that following this representation to him hesigned a card, or his testimony that after he signed the cardhe asked foremen if they were members of the Union andpaid dues to the Union.In these circumstances,Price'sfailure to remember the names of the employees is the sameas a refusal to disclose the names.Itappears to me thatPrice could have remembered, upon reasonable effort, thenames of employees who had tried a number of times topersuade him to sign a union card.4.The fifth objectionUpon evaluation of the testimony of all the witnesses whogave testimony at the June 1969 hearing in regard to unionobserver Phillips'conduct when releasing voters on the MONROE AUTO EQUIPMENT CO.111afternoon of March 3, 1966 to vote in the election held atRespondent's plant on that date I make, in the followingparagraphs, findings with respect to this conduct.The team of Board Agent Jackson, Respondent'sobserver Brown, and union observer Phillips left the pollingarea to release voters shortly after the polls were opened at2 p.m., and did this work until approximately 3:55 p.m. Atthis time union observerAlewine replaced Phillips as thesecond shift employees who began work at 4 p.m. votedfrom that time until the polls were closed at 5 p.m. Alewinewho worked on the second shift had a better knowledge ofthe second shift employees. Jackson, Brown, and Alewinereleased voters until 5 p.m. At the second voting sessionwhich began at 11:30 p.m. and ended at 12:15 a.m. the teamreleasingthe voters consisted of Board Agent Keynard,Brown, and Alewine. Alewine's conduct in releasing voterseither during the period from 4 to 5 p.m. on March 3, 1966,or from 11:30 p.m. to 12:15 a.m. on March 3 and 4, 1966, isnot in issue.The team of Jackson, Brown, and Phillips visited 10 to 14departments on the afternoon of March 3. Jackson talkedto the foremen of each department to inform him that itwas time for the employees in his department to vote. Theemployees in the department were informed by Jackson,and in a few instances by Phillips to assemble at theforeman'sdesk. Then Jackson told the employees they werereleased to go to the polling area to vote, they should leaveas quietly as possible, and they should return to their worklocationsas quickly as they could.Jackson was a stranger to the layout of the plant area andthe locations of the departments. Brown was not familiarenough with the plant area to give quick instructions toJackson as she had been an office employee sinceSeptember 1963, and had worked in the plant area onlyfrom May 1963 to September 1963. Phillips, on the otherhand, was familiarwith it.He had been employed byRespondent at the time of the election in the plant area fora total of 3 years. Jackson relied on Phillips for thelocations of the departments and the quickest route to eachof them. Phillips on many occasions walked abreast withJackson to be of assistance to him. Brown walked behind,and had difficultyin keepingup with the long quick stridesof Jackson. There were times when Brown walked abreastof Jackson. On occasion the team would use intradepart-ment aisles instead of general lanes or interdepartmentalaisles as short cuts to save time.The team did not lead the departmental groups from theirrespective departments to the voting area. There were threeor four occasions when Jackson was of the opinion thatfurther instructions from Sobieski were necessary and theyreturned to consult with him. They also returned to thevoting area about 3:50 p.m. so that Alewine could changeplaces with Phillips. With Alewine as a member, it returnedto the polling area shortly before 5 p.m. upon completing allreleasing assignments. When Jackson, Brown, and Phillipsreturned to the voting area, it appeared they were leadingthe employees down the general lanes in the direction of thevoting area.I credit employee Teel's testimony that about 3:30 p.m.he saw Jackson, Phillips, and Brown in the general laneleading to the voting area from the place he was standing inthe vicinity of department 12, and that Phillips was about 6to 8 feet from him when he passed by. I credit his testimonythat Phillips nodded his head and raised his hand. I do notcredit Teel's testimony that the nod and raising of the handwere directed at employees. It is undisputed that Jacksonwith his effervescent personality talked with Phillips as theymoved from one location to another. The nod and gesturewere physical movements of Phillips connected with hisconversation with Jackson.Icredit Jordan's testimony that he saw Phillips theafternoon of March 3 whenhe was releasingemployees tovote along with Jackson andBrown.He was returning tothe votingarea,and Jordan was standing about 6 feet fromhim in the vicinity of department 12 when he saw him.Jordan began work at 4 p.m. while Phillips ceased releasingemployees to vote about 3:50 p.m. However, I creditJordan's affirmative testimony that he saw Phillips. Teel'stestimony discloses that the releasing team was in thevicinity of department 12 between 3:30 and 4 p.m. Jordanhad arrived about this time, like Teel, to be ready for workat 4 p.m. I credit Jordan's testimony that Phillips smiled ashe passed him, nodded his head twice, and raised his fingeronce. I do not credit his testimony that the smiling,nodding, and raising of the finger were directed at the fouremployees nearby. I find they were physical movementsrelated to his conversing with Jackson. I make the findingson Teel's and Jordan's testimony, partly on the testimonyof Jackson, Phillips, and the witnesses for the GeneralCounsel who were in the vicinity of department 12 at thattime.General Counsel'switnesseswere Strickland andBrooks.I credit employee Harmon's testimony that he was about19 feet from Phillips when he, Jackson, and Brown arrivedin department 17 to release the voters, and that he wassaying something to the employees in department 17, andsignalingto them by flipping his wrist, as they approachedPhillips and the others, where they were standing near theforeman's desk. The employees were informed by Jacksonthat they were being released to vote, were to go as quietlyas possible to the votingarea, and were to return as quicklyas possible to their work locations. I credit Harmon'stestimony he did not hear what Phillips said. I find thatPhillips by word of mouth and by signaling with his handwas merely directing the employees to go where Jackson,Brown, and he were standing. This is permissible conductfor an observer under the Board's Internal Instructions andGuidelines referred tosupra,footnote 4. I rely partly on thetestimony of Jackson and Phillips for this finding.I credit the testimony of Reuben Davis Morris, who likeHarmon, was in department 17 when Jackson, Phillips, andBrown arrived to release the employees in that departmentto vote, that as many as 16 to 20 employees were assemblingin a group where Jackson, Phillips, and Brown werestanding, and the assembling was being done partly inresponse to Phillips' direction by word of mouth andsignaling. Phillips said "howdy" as the employees wereassembling. I also credit Morris' testimony that Jackson,Phillips, and Brown were in front of the employees 2 feetfrom Morris, at least part of the way to the voting area, andthat Phillips said "howdy" to employees of other depart=ments standing at the coffee machines and water fountain 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDas he and the others in the releasing group passed them, andalso that, while Phillips and the others in the group were infront of Morris and the other employees, Phillips raised oneof his hands a couple of times. I do not credit Morris'testimony that Phillips raised his hand in the direction ofemployees working near the aisle when he passed them. Theraising of the hand could well have been in connection witha conversation between Jackson and Phillips. In makingthese findings I also rely in part on the testimony ofJackson and Phillips, and the Board's internal instructionsand guidelines referred tosupra,footnote 4.Ido not credit employee Craft's testimony that he sawPhillips in the aisle in department 13 along with Jacksonand Brown on the afternoon of March 3, and that, althoughhe did not see him talking to anyone, he did see him wavinga friendly wave to two or three other people. Craft wasemployed on the second shift which began work at 4 p.m.Phillips was not in the group releasing employees after 3:50p.m. There is no testimony of the time Craft was in thevicinity of department 13 before he began work at 4 p.m. Inany event, if he was present and saw Phillips moving hishand toward employees, this movement was a signal tothem to assemble or to start moving toward the voting area.Itwas in connection with his duties as a member of thegroup releasing the employees. I make this finding partly onthe testimony of Jackson, Phillips, General Counsel'switness Hendrix, and the Board's Internal Instructions andGuidelinessupra,footnote 4.Ido not credit the testimony of Plant Manager Gordonthat he was in department 14 about 4 p.m. on the afternoonofMarch 3 and saw Phillips wave and wink to somebodybehind Gordon, and wave and say "hi" to him. Phillips wasnot releasing employees at 4 p.m. He was back in the votingarea at 3:55 p.m. to take over Alewme's duties in the votingarea. I credit Alewine's testimony that Phillips, Brown, andhe, as a releasing team, were in department 14 shortly after4 p.m. and went from there to the voting area in front of thedepartment 14 employees they released to vote. There is noissue with respect to Alewine's conduct.In making this finding I also rely on Gordon's demeanortestimony as a witness and his faulty recollection at thehearing of events that occurred on March 3, as will bedisclosed in connection with his testimony relating to theobjection that Board agents left the ballot box unattended.The third basis for rejecting his testimony is the testimonyof Jackson, Phillips, and General Counsel's witnessesBeebe, Coile, and Jesse L. Phillips. The latter witnesseswere in department 14 at the time the releasing team,including observer Phillips, came to that department. Theytestifiedthey did not recall seeing Gordon in thatdepartment on the afternoon of March 3. Respondentoffered no testimony to corroborate Gordon's testimony ofhis claimed coincidental appearance in department 14 atthe time the releasing team including Phillips was presentthere, and his hearing Phillips say "hi" to an employee, andseeing him wave at him. None of the employees whotestified for Respondent were employed in department 14.Neither did Respondent offer evidence, nor did Gordontestify, regarding what brought him to a department and hiswatching what was taking place there when the employeeswere allegedly grouping to go to the votingarea.Hispresence could well havea persuasiveimpact on the mindsof the employees with respect to their decision to voteagainstor for the Union.Ido not credit the testimony of Jack Roper who testifiedforRespondent because of his faulty recollection andgeneral, evasive answers. His recollection was that he votedbetween 10:30 to 11 a.m. on the morning of March 3. Asfound, the election did not begin until 2 p.m. He recalledseeing a group consisting of Phillips, Alewine,Welborn,and Jackson coming from the office to the polling area.Phillips and the others were chatting and throwing up theirhands. They were going down the wrongaisle,and Welbornstopped them and directed them to the aisle which led tothe voting area.During the preelection conference that was held betweenabout 10 and 11:30 a.m. representatives of Respondent andthe union and Boardagentswent to the voting area in agroup to inspect the votingarea,and to discuss proceduresto be followed in that area when the voting began. Theywent in a group from the office to the voting area. Thegroup included Board agents, Phillips, Alewine, Brown, andWelborn, as well as other representatives of Respondentand the Union. The group went from the office at the frontof Respondent's place of business to the voting area in theplant area at the rear of the building. This was the groupthat Roper saw. It included Alewine as well as Phillips andWelborn as well as Brown. They were chatting and talkingas they had a right to do. Their conduct between 10:30 to 1 Ia.m. in the morning of March 3 has no relevancy to thequestion whether the union observer engaged in conductthat interfered with the right of employees to exercise a freechoice in the election.Ido not credit the conclusionary testimony of Brown,Respondent's observer, who was a member of the releasingteam or group that also included Jackson and Phillips, thatPhillips waved to employees in 5 of the 10 departments theyvisited, and spoke to these employees, except insofar as itcorroborates the testimony I have credited of plantemployees who testified for Respondent. I premise thisfinding on Brown's demeanor testimony, and the testimonyof Jackson, Phillips,General Counsel's witnesses, thetestimony of other employee witnesses for the Respondent,and the Board's Internal Instructionsand Guidelines.Ido not credit Respondent's observer Brown's testimonythat Jackson did not permit her to look at the list ofdepartments on the releasing schedule when Jackson,Phillips, and she released employees to vote from 2 to 4p.m. on March 3, and, as a result, she did not know whereshe was going, or that Jackson sought advice and directiononly from Phillips and ignored her, or that Jackson andPhillips walked fast purposely so she could not keep up withthem as they traveled to and from departments, andthrough departments.Icredit the testimony of Jackson whom I find to be ahighly crediblewitness9 that he did not knowingly keep thelist of departments from Brown, that it was always availableto her if she wished to look at it or indicated she wished to9 Jackson was not with the Board when he gave testimony at the Junematters not relevant or material to the issues before me presumably to test1969 heanng Respondent's Counsel Tate asked Jackson questions aboutJackson's memory or recollection of events on March 3, 1966, that are in MONROE AUTO EQUIPMENT CO.look at it. There is no evidence she asked Jackson for thelist and that he refused her request. In any event the list hadlost a good deal of its importance by reason of theagreementreached by Jackson, Brown, and Phillips that thedepartmental employees would not be released in accord-ance with the numerical sequence of their respectivedepartments, which is the way the departments were typedon the releasinglist,but by starting with the departmentclosest to the votingarea,and then by the next closest, etc.Some departments although next to each other numericallywere separated by substantial distances even to the width orlength of the plant. To have followed the numerical listingwould havemeant theunnecessary loss of a substantialamount of the available 2 hours from 2 to 4 p.m. for thereleasing of the day shift to vote.Icredit Jackson's testimony that Brown acknowledgedshe was notas familiarwith the plant area as Phillips was,and that Jackson relied on Phillips for the identification ofthe department closest to the voting area and closest to thedepartment just released. Jackson testified that Brown didrequest him to slow down three or four times, and he did.His testimony does show, however, that he had theobjectiveof releasingto vote all the employees on the dayshift, about 350, before 4 p.m., the end of the workday forthat shift, and slowed down to meet Brown's request to theextent that the objective of releasing all the day-shiftemployees to vote would not be defeated. I find that theobjective was accomplished at 3:50 p.m., and would nothave been accomplished had Jackson slowed down anymore than he did.Jackson's demeanor testimony showed him to be anunusually personable person with natural courtesy andcharm. He would not intentionally have moved ahead of amember of the opposite sex if he had not been on a mission,and had not set out to accomplish it in a fast movingnatural gait. Under more appropriate circumstances, I amsure that Jackson would have extended more adequately hisnatural charm and courtesy to Mrs. Brown, a personableand charming lady.I do not creditBrown's testimony that Sobieski instructedher and the other observers to keep their mouths shut andnot say anything about anything or in any circumstances.Sobieski testified that he said to the observers that theyshould not talk to anyone, but refer any questions toJackson for him to answer. Phillips testified that they wereinstructed as to what they could say or not say, and whatthey could do or not do. Phillips also testified that whenHaroldWalker,a foreman,was absent from his depart-ment, he said toHarris, the group leader, who was in chargeinWalker's absence, that the Board agent wished to talk tohim. Section11330.4of the Board's Internal Instructionsand Guidelines for Representation Proceedings permitsobservers,with or without a Board agent accompanyingthem, to inform the foreman that they were releasing theemployees, and to notify the employees by word or signthat they could go to the voting area if they wished to do so.Iconstrue this section to permit the observers, where aBoard agentaccompaniesthem, to, at least, assist the Boardissue.He answeredforthrightlythat he did not recallor did not know. Ifind that these questions and answers are not substantialevidence ofJackson's inability to recallMarch 3, 1966,events asthey occurred113agent in this work, includinginformingemployees by wordor sign toassemble inorder to hear what theBoard agenthas to say in regard to their going to the voting area andtheir return, or saying to an acting foreman that the Boardagent wished to talk to him. I do not construe Sobieski'sinstruction to have banned observersBrown andPhillipsfrom exercisingthe duties normally performed by observ-ers,which would include their assembling the employees byword orsign,where the Board agent could tell them theywere free to go to the polls, to go quietly and to return asquickly as possible,or in some circumstanceswhere theBoard agent is momentarilyabsent,to convey the aboveinformation to the employees. There was nothing objection-able in PhillipsinformingHarris that Jackson wished totalk to him.5.The sixth objectionTo support its sixth objection that Board agents left theballot box completely unattended in a room with an opendoor,Respondent relies on the testimony of NewspaperPublisher and Editor Hayden, and of Respondent's PlantManager Gordon and its Industrial Relations : ManagerRoper. In Respondent's effort to show that the ballot boxcould have been tampered with while it was allegedlyunattended, Respondent's witnesses Hayden, Gordon, andRoper testified that Alewine and Phillips, union observers,were in the lobby which was close to Gordon's office,during the time the box was allegedly unattended. And inRespondent's efforts to show that the ballot box had beentampered with, Respondent'switnessesBrown and Wel-born testified as to what they considered to be theflimsiness of the box and their lack of opportunity to see itwhen it was brought into the polling area for the secondsession of the election that began at 11:30 p.m. on March 3,1966.It is undisputed that the time union observers Alewineand Phillips were in Respondent's plant from the time theyarrived shortly after 11 p.m. until they left for the votingarea was spent in the lobby except for the time, which wasapproximately 5 minutes, when they went to the door ofGordon's office, and Alewine asked Sobieski for permissionto go to the plant employees' restroom in the plant, andwith Tate's permission they used the restroom off thehallway and close to Gordon's office. There is not a scintillaof evidence that they were in any place where they did nothave a right to be prior to the time they, Respondent'sobservers, Sobieski, Keynard, Tate, and Skelton went to thepolling area.I further find that the testimony of Sobieski, Keynard,Welborn,Alewine, and Phillips shows that Sobieski,Keynard,Welborn, Brown, Alewine, Phillips, Tate, andSkelton left from the hallway, directly in front of Gordon'soffice at 11:15 p.m. on the evening of March 3, 1966, for thepolling or voting area, and arrived there by 11:20 p.m. Aspreviously found, observer Brown did not testify as to thetime the group, including her, left for the polling area,except to respond to a question of Tate with a reference in itto her arrival at the polling area at 11:30 p.m. Brown,concerningwhich he testified, and do not establish a substantialfoundation for argument by Respondent's Counsel that Jackson is not areliable witness of these events of March 3, 1966. 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDhowever,in the affidavit of March 22, 1966,which shepersonally typed,and signed in the presence of BoardAgent Watson,stated that she and Welborn led the groupto the voting area at 11:15 p.m Tate and Skelton did nottestify.Hayden testified that he saw two Board agents pickup the ballot box at 11:25 p.m.and take it to the pollingarea.However,on cross-examination he was shown hisaffidavit which he gave to a Board agent in March 1966. Heidentified the affidavit as his. In the affidavit is thestatement that the two Board agents appeared at theentrance to Gordon's office at 11:15 p.m.Gordon testified that the Board agents and the observerswent to the polling area at 11:25 p.m.However, in hisaffidavit of March 1966,which he gave to Board AgentWatson,he stated that he did not know when the Boardagents and the observers went to the polling area. Whenshown his statement,Gordon testified that his recollectionwas faulty because of the lapse of time, that the statementbetter disclosed his knowledge of the events,and that hewas influenced by Hayden's testimony.Both Gordon andRoper were present in the hearing room when Haydentestified.Roper testified that the group went to the votingarea at 11:20 to 11:25 p.m.Ido not credit Roper'stestimony as no foundation was laid for this conclusionarystatement.Roper was Respondent's office manager as wellas industrial relations manager,and was spending his timegoing from one place to another in the plant in performanceof many duties as office manager. No probative evidenceplaces him in the vicinity of Gordon's office from 11:20 to11:25 p.m., nor does evidence disclose particular circum-stances from which an inference could be drawn that hewas there at 11:20 to 11:25 p.m. On evaluation of all thetestimony,including demeanor testimony,I have made thefinding that the Board agents, observers, Tate and Skeltonwent to the polling or voting area at 11:15 p.m.Ihave found,supra,and I hereby affirm the finding, thatthere is no substantial evidence that the ballot box, sealedat 5 p.m. on March 3, 1966,at the conclusion of the firstvoting session,was tampered with from the time it was inthe custody of Sobieski and Keynard starting at 5 p.m. untilitwas placed on a chair in the voting area at approximately11:20 p.m.,or that the box unsealed under properconditions when brought to the voting area was tamperedwith from that time until the polls were opened at 11:30p.m., or from 11:30 p.m.until the box was opened bySobieski to disgorge all the ballots on the table in the votingarea so they could be counted.Sobieski hit the box with hishuge strong hand to dislodge any ballots stuck inside thebox. This accounted for the opened seam Welborn saw thenext morning.The box had not been destroyed as was thecustom,but deposited in a trash basket where it wasretrieved by Respondent the next morning The box wasoffered in evidence by Respondent, and received inevidence after it was identified by Sobieski as the ballotbox.I credit Hayden's testimony that he came into Gordon'soffice shortly after II p.m. on the evening of March 3, 1966,and placed his raincoat on the ballot box which was restingon a chair,that someone said he had placed his coat on theballot box, and he removed the coat and hung it on a racklocated in a corner of the office.I credit his testimony thatwhile he was in the office someone came to the door andmade an inquiry of someone who was in the office withhim, and who went to the door,and I credit Hayden'stestimony that Tate and Gordon were in the office when heentered it,and that others were in the office at this time inaddition to Tate and Gordon.This testimony of Hayden is corroborated by thetestimony of Sobieski and Keynard.Sobieski and Keynardtestified thatGordon and Tate were in Gordon's officewhen they entered it with the ballot box, and that they,Gordon,and Tate were in Gordon's office when Haydenentered it and placed his raincoat on the ballot box, andremoved it after someone said to him that he had placed hiscoat on the ballot box. Sobieski testified that he went to thedoor of Gordon'soffice,where union observer Alewinerequested of him permission for him and Phillips,the otherunion observer,to go to the restroom in the plant,and Tatetold them to go to the restroom on the hallway close toGordon's office.Ido not credit Hayden's testimony that at 11:10 to 11:15p.m. he left Gordon's office in the company of Gordon andTate and went to the executive room which was down thehallway from Gordon's office in the direction of the plantand the polling or voting area,returned after a stay in theexecutive room by way of the hallway past Gordon's officeon to the foyer or lobby to look at the clock which showedthe time of 11:25 p.m.,that when he went past Gordon'soffice toward the lobby he looked in Gordon's office andsaw therein the ballot box on a chair,but also saw therewere no persons in that office.Nor do I credit Gordon's testimony that Keynard onlybrought the ballot box into his office when he and Tatewere present there shortly after 11 p.m. and that Keynardleft immediately,and that he, Hayden, and someone elsewho could have been Tate,as he came into the plant withhim, left Gordon's office at Gordon's suggestion when hesaw that they were in the office alone with the ballot box,that he went alone to the coffee machines in the plant andmet and talked to people in that area, and returned 15minutes later to his office and found Keynard thereguarding the ballot box,and that the Board agents andobservers went to the polling area at 11:25 p.m. uponinstruction of Keynard.Ido not credit Roper's testimony that in performingmany duties as office manager between the time the Boardagents,observers,Gordon, and Tate came into the plantabout 11 p.m. and the time when the Board agents,observers, and others went to the polling area about 11:20to 11:25 p in., in going from the IBM room,which wasdown the hall from Gordon's office in the direction of theplant, up toward and beyond Gordon's office to the front ofthe plant he looked in Gordon's office, and saw the ballotbox, but also saw there were no persons in Gordon's office.There are too many conflicts between this testimony ofHayden,Gordon,and Roper and their testimony on cross-examination,and between their testimony on direct andcross with the statements in their affidavits of March 1966regarding the events concerning which they gave testimony.There is also the conflict between their testimony and theunequivocal testimony of Sobieski and Keynard that at notime did they leave the presence of the ballot box from the MONROE AUTO EQUIPMENT CO.115time they brought it in Gordon's office to the time theybrought it to the voting or polling area in the company ofthe observers,and Tate and Skelton.I credit this testimony,including demeanor testimony,of Sobieski and Keynardupon its evaluation in context.In addition,neither Tate norSkelton,Respondent'sattorneys,although material wit-nesseswith personal knowledge of the events underscrutiny,testified.I recognize that it is not desirable for anattorney presenting a case for a party to be a witness inbehalf of the party.Here,however,Tate could havetestified regarding the objection under consideration, whichwas the sixth,and Skelton could have presented thisparticular part of the case.On cross-examination by counsel for the Union,Haydentestified that he may have seen the ballot box unattendedafter he saw the clock in the lobby registering 11:25 p.m.and walked back from the lobby past Gordon's office, andnot on the way to the lobby to see what time the clockregistered,as he testified on direct.He had testified ondirect that 1 or 2 minutes after he looked in Gordon's officefrom the hallway on the way to the lobby two Board agentscame in,took the box,and went back in the plant.On thistestimony the ballot box was gone when he walked backfrom the lobby,and looked in Gordon'soffice.Notestimony was given on direct or cross as to the condition ofthe lighting in Gordon's office or in the hallway,or as to theconditions for accurately identifying by sight an objectresting on a chair inGordon's office bya person looking inGordon's office as he walked by the office door on thehallway either to or from the lobby.Hayden identified anaffidavit shown him as an affidavit he gave to Board AgentWatson in March 1966,about the matter concerning whichhe testified.The affidavit bears the statement that the clockin the lobby registered 11:15 p.m., not 11:25 p.m. So histestimony does not show that Sobieskiand Keynard pickedup the ballot box to go to the polling area as lateas 11:25p.m. as he had testified.Ihave found that the observers,Sobieski,Keynard,Tate, and Skelton went to the pollingarea at 11:15 p.m. According to Hayden's testimony ondirect examination he did not leave Gordon's office for theexecutive room until 10 to 15 minutes after he first enteredGordon's office shortly after 11 p.m.Hayden's direct examination is silent as to whetherSobieski or Keynard was present or anyone was presentother than himself,Gordon,and Tate, when he leftGordon's office to go to the executive room.Gordon'stestimony on direct examination is that Sobieski andKeynard were not present and only he,Hayden, andsomeone else,possiblyTate,were present.On cross-examinationHayden testified that he believed onlyGordon,he,and Tate were present. Gordon in hisstatement which he gave Board Agent Watson in March1966 stated that he did not recall seeingHayden atall untilafter the observers and Board agents had gone to thepolling area.Gordon testified on cross that his statementsin his March 1966 affidavit more accurately disclosed hisknowledge of what happened as the lapse of 3 years fromthe election until he testified at the June 1969 hearing haddulled his recollection of what occurred.He also testifiedon cross that he was influenced by Hayden's testimony. Aspreviously stated both Gordon and Roper were present inthe hearing room when Hayden testified.I have found thatTate was with the observers,Board agents,and Skeltonwhen they went to the voting area at 11:15 p.m. Tate,therefore,could not have left with Hayden at 11:10 to 11:15p.m. for the executive room.He could not have been in twoplaces at the same time.While Gordon testified he did not recall Sobieski being inhis office shortly after 11 p.m. with Keynard and the ballotbox, in his March 1966 affidavit he stated that Sobieski andKeynard entered together and were both in the office. Hetestified on direct examination that he left his office withHayden and another person possibly Tate when he saw thatthey were alone in the office.As previously stated,he statedin his March 1966 affidavit he had no recollection of seeingHayden until after the observers and Board agents hadgone to the polling area.He testified they went to thepolling area at 11:25,but in his March 1966 statement hetestified he did not know when they went to the pollingarea.He testified there was a third person in the office withhim and Hayden at the time he said they should leave, buthe did not know for sure who it was.The third person whohad a connection with Respondent with whom he had aconversation at the time he, this person,and Haydenallegedly left the office was not Tate as Tate did not go withhim in the direction of the plant and stop off at theexecutive room.Tate and Skelton left with the Board agentsand observers for the polling area at 11:15 p.m.By his testimony Roper was engaged in office managerduties from at least I1 p.m. to the time the observers andBoard agents went to the polling area which he testified was11:20 or 11:25 p.m.On a trip from the rear of the plantbuilding to the front of the building where the offices werelocated,some time during this period,he looked inGordon's office and saw the ballot box there,but did notsee any persons in the office.He declined to state whatspecific time during the period from 11 to 11:20 or 11:25p.m. that he saw the ballot box in Gordon'sofficeunattended.The observers,the Board agents,Tate,Skelton,and the ballot box went to the voting and polling area at11:15 p.m. If Roper went past Gordon's office on the wayto the front of the building and looked in Gordon's officebetween 11:15 p.m. or 11:25 p.m.he would not see anybodyor the ballot box in the office.Even Gordon and Hayden,by their own testimony,had left Gordon's office and didnot return until 11:25 p.m.No evidence was offered to or received in the recordshowing that Roper at any time was close to the ballot box,or close to it when it was in Gordon's office,so he would beable to identify it, or know where it had been placed byKeynard in Gordon's office and where it was resting, if inthe office,when passing Gordon's office on an assignmentand looking in Gordon's door as he passed. Nor was anyevidence offered of the lighting or other conditions inGordon'soffice or in the hallway which would permitRoper to identify the ballot box resting on a chair inGordon's office and not mistake some other object for it.He testified he could identify a person in the office, if hewas there,by his image showing through the frosted glasswall. He did not claim he could see the image of the ballotbox through the wall.As statedsupra,Ido not creditRoper's testimony. 116DECISIONS OF NATIONALLABOR RELATIONS BOARDIII.ANALYSIS,FINDINGS,AND CONCLUSIONS OF LAWAND FACTOn the foregoing evidence, evidentiary findings, andcredibilityresolutions,Imake the analysis, findings, andconclusions of fact and law in the following paragraphs.I find and conclude that employees Teel, Jordan, HowardSanders,GeraldDan Craft, Johnson, Holbrook, andBowen weretold in the period prior to the March 3, 1966,election that they would lose their jobs if they did notsupport the Union by a militant group of union employeesupporters includingHarvey Joe Sanders, Reed Ayers,Claude Fulgam, CharlesWard, Ray Vickory, RalphVickory, and Andy Adams. I find and conclude that duringthe preelection period Fulgam also stated to Jordan andother employees that they would suffer reprisals by unionsupporters including beatings with chains, if they did notsupport the Union; 10 that employee Andy Adams threat-ened employee Mize with a physical whipping for opposingtheUnion, and that union employee supporters JerryGarland and Britt Sorrells tampered daily with the machinewhichHoward Sanders operated because he did notsupport the Union, and required Sanders to spend an hour'stime daily to restore the machine to a condition for normalproduction.I find and conclude that employee Jordan received ananonymous telephone call the Sunday evening prior to theMarch 3, 1966, election at Terry's Service Station inHartwell, while helping the owner who was ill, and in thetelephone call was cursed by the unidentified caller forspeakingagainst theUnion, was told he was being watched,and would suffer reprisals if he did not vote for the Union. Ifind and conclude that on an early morning during thepreelection period employee Howard Sanders received ananonymous telephone call, and the unidentified callercursed him when he answered in the negative his questionwhether he would support the Union. I find and concludethat employee Madden, who did not support the Union,received, in the 2-week period prior to the election, as manyas three harrassing anonymous telephone calls daily, thefirst call being received about 11 p.m. and the third callabout 3 a.m. I find and conclude that about 7:30 p.m., onMarch 3, 1966, the day of the election, while he wasworking on the second shift, employee Kay received ananonymous telephone call in which the unidentified callertold him he would kill him when he finished work at I a.m.,for his standing at the plant gate that afternoon andadvising employees coming into the plant to vote and thinkfor themselves.I find and conclude that in the period prior to the electionofMarch 3, 1966, union employee supporter ClaudeFulgam said to employee Teel and other employees indepartment12 that management paid union dues andreceived better benefits because they belonged to theUnion, and that Fulgam showed to the other employees aforeman'sor other supervisor's check stub or voucher10 1 considerthreats of physical injury by employees to other employeeswho did not support the Union, representationsby employees to otheremployees that foremen andother salaried employees were members of theUnion and paid union dues,and the false representationby employees toother employeesthat the deduction under "Union dues or other" on checkstubs of foremen and other salaried personnelwas for union dues to bebearing thegrossamount of the foreman's or othersupervisor's paycheck,amountsdeducted under headingsdescribing the deductions, and one deduction which wasfor Georgia income tax was under the heading "Union duesor other." Fulgam madethe same statementto employeeJordan about a week or two before the election and left oneof the check stubs or vouchers on his machine.ii In neitherinstance did Fulgam disclose that the deduction under"Union dues or other" was for Georgia income tax. In viewof his oral statement about foremen and other salariedpersonnel belonging to the Union and paying union dues heleft the impression that the deduction was for union dues. Ifind and conclude that union employee supporter HarveyJoe Sanders said to employee Craft about 2 weeks beforethe election that foremen and supervisors belonged to theUnion, and he could prove it by check stubs, and that theyhad more benefits than rank-and-file employees becausethey had membership in the Union. I find and concludethat the day before the election Harvey Joe Sanders said toemployee Holbrook that foremen and salaried people werepaying union dues and drawing better benefits than rank-and-file employees.I alsofind and conclude that there wasa general rumor in the plant before the election thatsalaried personnel were members of the Union and paidunion dues.Ifind the preelectionstatementsof the employee unionsupporters that there would be loss of jobs and otherreprisals if the Union was not supported which were madeto other employees who appeared to be against representa-tion by the Union to be threats and coercive. I find thepromises of union employee supporters of physical beatingsand whipping to employees if they did not support theUnion, and the tampering by union-supporting employeeswith an employee's machine because he was not supportingthe Union to be threats and coercive. I find to be threatsand coercive the statements by the employee unionsupporters that foremen and other salaried employees weremembers of the Union and paid union dues, and their useof the vouchers or check stubs of paychecks issued toforemen and salaried personnel showing a deduction fromthe gross amount of wages under the heading "Union duesor other" to misrepresent that deductions were made byRespondent for union dues. The deduction was for Georgiaincome tax. The significance to employees of representa-tionsby the union supporters that foremen and othersalaried employees were union members and paid uniondues andseeing acheck stub ostensibly showing adeduction for union dues was that employees who did notsupport the Union would be discriminated against byforemen and other salaried personnel if they did notsupport the Union.Ifind to be threats and coercive the anonymoustelephone calls in which the unidentified callers cursed theemployees and told them they would suffer reprisals if theydid not support the Union in theelection.The calls whichwere made to Jordan and Howard Sanders are consideredobjections added tothe firstfour objectionsset down for further hearingby the court by their beingplaced in issue by Respondent's evidence, andthe litigationof them byall the parties11There isno evidence showing whereor from whom the vouchers orstubs attachedto checksof foremen and salaried personnelwere obtained MONROE AUTO EQUIPMENT CO.117in context with the statements made to them by the unionsupporters and with the tampering of Sanders' machine byunion supporters Garland and Sorrells. Even though it wasonly coincidental that the receivers of the anonymoustelephone calls were also threatened by the militant unionsupporters it would not be illogical for these and otherpotential voters to believe that both types of threats wererelated. The telephone call that Kay received during thesecond shift on March 3 before the election session beganfor second shift workers could be considered by theemployees as being related to the attempt by Hendrix, aunion supporter, to complain to Sobieski about Kay'sconduct against the Union earlier in the day at the gate ofthe plant. However, there is no evidence that Kay wasaware of Hendrix's attempted complaint, or that anyemployee voting in the second session was aware ofHendrix's attempted complaint. I find, however, that thecall to Kay, received about 7:30 p.m., in an area where thesecond shift was working and when it was working, was athreat to Kay and the other employees present. Kay did notvote until 11:30 p.m. Other second-shift employees alsovoted between 11:30 p.m. and 12:15 a.m.I find and conclude that substantial evidence supportsthe first two objections of the six objections remanded bythe court for further hearing, objections three and four tothe extent they involve employee conduct, and the twoadditional objections involving employee conduct added bythe parties by their litigation of them (as statedsupra,fn.10).12 Thereis no substantialevidence that the Union or itsagents engaged in any of the conduct alleged in theobjections.I have found that there was a general rumor in the plantbefore the election that foremen and other salariedpersonnel were members of the Union and paid union dues.Teel spoke to Gerald Davis, foreman of department 12,about thestatementby Fulgam that foremen and othersalaried employees were foremen, and Davis showed himand other employees his check stubs, and explained that thededuction under "Union dues or other" was for Georgiaincome tax. There is no evidence of record showing the timewhen Fulgam made the statement to Teel, and when Teelspoke to Davis about it. It would appear that Teel spoke toDavis about the time Fulgam spoke to him. It appears tome that Respondent must have been aware of the rumor. Itmust also have been conscious of the fact that the use of thecheck stub or voucher with a deduction heading "Uniondues or other"lent credence to the misrepresentations ofthe employee union supporters. It should have known thatithad a duty to explain the deduction, and to neutralize thefraudulentmisrepresentations of the employee unionsupporters.13Assistance of an employer to a union in a preelectioncampaign is sufficient for the Board to set aside anelection.14 Such Board action favors the employees who areentitled to conditions that permit the free exerciseof theirright to select a bargaining representative.Here,however,there is no evidence of employer support of the Union or ofcollusion between Respondent and the Union. The holdingof Respondent's objections involving employee conductagainst other employees without merit because of its failureto explain away the misrepresentation of the employeeunion supporters would harm the employees in the unit bydepriving them of the conditions for a free exercise of theirrights. In refusing to hold the objections to be without meritbecause of Respondent's failure to act, the employees arebeing protected. The objective of the laboratory conditionsis realized, even though incidentally the Respondent doesnot lose the benefit of its objections because of itsnegligence.Ihave not credited the testimony of witnesses whorefused to disclose at the hearing the identity of employeeswho threatened them because of fear of reprisals, or ofcausing trouble in the plant, or because of lack of memory.I have given what I consider appropriate probative weightto the testimony of witnesses who did not know the namesof the employees making the threats. Standing alone thistestimony which I consider corroborative only would haveno probative value. However, there is of record substantialunrebutted testimony by witnesses who disclosed theidentity of employees making the threats, and this evidenceestablishes that threats were being made of the type andnature of the threats concerning which testimony was givenby witnesses who did not know the identity of the person orpersons making them. This corroborative evidence meetsthe test of probative evidence in all other respects. I havenot considered as lacking in probative weight the testimonyofwitnesseswho disclosed the identity of employeesmaking threats, but who did not disclose the threats or theidentity of employees making the threats to foremen orother supervisors. There is a natural reluctance to discloseconduct by a fellow employee to a superior, and to run therisk of being known as an informer.15The threats instilled fear of, economic and physicalreprisals. Standing alone they were hostile and threatening,they were made over a period of time by a recognized groupof union-supporting employees, and the types of threatsmade by each of the union supporters were similar or thesame, and made a pattern of conduct. They informed theemployees threatened that the consequences threatenedwould be suffered at the hands of union supporters and bytheUnion itself. The threat by Harvey Joe Sanders toHolbrook that if he did not support the Union he would notonly lose his job but would not be able to obtainemployment elsewhere in Hartwell, and Fulgam's state-ment to Jordan and other employees present thatemployees who did not support the Union could be beatenwith chains as well as suffer other reprisals, are threats thateven the most courageous, persons do not take lightly. Nortaken lightly is the threat that is contained in therepresentation that foremen and other salaried personnelare members of the Union and pay union dues, and theinference that they can be expected to discriminate againstemployees who do not support the Union.The union supporters making the threats attended union12 SeeN.L.R.B. v. Golden Age Beverage Co., 71LRRM2924 (C.A. 5,14N.L.R.B. v.Lamar Electric MembershipCo.,362F.2d 505(C.A. 5,1969).1966).13 SeePepperellManufacturingCo. v. N.LR.B.,69 LRRM2679 (C.A. 5,15SeeN.L.R.B. v. Golden Age BeverageCo., 71LRRM 2924 (C.A. 5,1968).1969). 118DECISIONSOF NATIONALLABOR RELATIONS BOARDmeetings.Sanders said to Holbrook that the type ofeconomic reprisal he talked to him about had beendiscussedin union meetings.The known identity of theemployeesmakingthe threats, their known connection withthe Union, and theirengagingin thesameor similar type ofconduct, with no disavowal of it by the Union, could causethe average employee eligible to vote to believe that theUnion was behind the conduct. Alewine,a unionsupporterand an observer for the Union, and called as a witness bythe Union, testified that therewas ageneral rumor in theplant before the election that salaried personnel weremembers of the Union and paid dues to the Union. WhileEchols, the union representative in charge of the Union'scampaignprior to the March 1966 election, disavowed atthe hearing in June 1969 any knowledge by him or the otherunion representativesof the threats, the circumstancesoutlined above which were associated with the threats, thethreats themselves, and thesilenceof the Union regardingthem before and on the day of the election, could have ledthe rank-and-file employees to believe that the union-supporting employees who made them had the support, orat least the endorsement, of the Union. When Sanders toldHolbrook that he would not be able to work in Hartwell, healso statedthat the other two plants in Hartwell would beorganized by the Union. The Union by common knowledgeis recognized not only as a powerful labor organization, butalso asan economic power, and to have the capacity toaccomplish objectives it may undertake.The evidence of the threats, and the circumstances inwhich they were made, and who made them, reveal thattheyweremadenot only to the employees who gavetestimony regarding them but to many other employees aswell.Moreover, the nature of the threats, especially sincetheyweremade in a preelection campaign, and thepresence of grounds for a belief by employees that theUnion was behind them very likely led to their prompt andwide circulation, and their restraining effect was not limitedto those directly involved.16The conduct of the employee union supporters and theanonymous telephone calls, when viewed cumulatively andtheir combined effect considered,17 resulted in the stand-ards of election campaigning and conduct dropping toolow, and the absence of requisite laboratory conditions.General Shoe Corp.,77NLRB 124, 127. The conductinvolved was of so serious a nature that it could only resultin widespread confusion and fear of reprisal and renderimpossible a rational, uncoerced choice by employees.Certainly the employee conduct involved was sufficient toinfluence 78 votes, the number by which the Union won theelection.For thesereasons,theBoard-conducted election ofMarch 3 and 4, 1966, in the Hartwell, Georgia, plant ofMonroe Auto Equipment Company should be set aside anda new election ordered, the certification of the Union by the16IntercontinentalMfg. Co,167 NLRB No 105,Diamond Stale PoultryCo,107 NLRB 3, 6, andPoinsett Lumber & Manufacturing Co,116 NLRB173217SeeTradeWinds Company v NLRB, 71LRRM 3033 (C A 5,1969), andHometown Foods, Inc v NLRB379 F 2d 241, 244 (C A. 5,1967).18N L R B v Monroe Auto Equipment Co,70 LRRM 2322, 2324 (C A5, 1969),Hometown Foods, Inc, v N L.R B,379 F 2d 241 (C A. 5, 1967);Board should be vacated and set aside, the Board's order inthe unfair labor practice proceeding should be vacated andset aside, and the unfair labor practice complaint should bedismissed in its entirety.18The issue on the evidence relating to the fifth objection iswhether Board Agent Jackson in releasing employees tovote from 2 to 4 p.m. during the first session of the votingon March 3, 1966, sought advice and direction exclusivelyfrom union observer Phillips and ignored Respondent'sobserver Brown as to the locations of the departments inwhich the employees worked and the directions to befollowed to reach them, and permitted union observerPhillips to speak to, and holler and wave his hand at,employees.The credited testimony shows, and I find, that Jacksondepended on both observers for advice and direction, buton agreement consulted Phillips about the departmentlocations and the directions to them as Brown was notfamiliarwith the departments or their locations whilePhillips was. Jackson in walking at a fast pace to release theemployees on the first shift to vote between 2 and 4 p.m. didwalk ahead of Brown who lagged behind while Phillips keptabreast of him. The list of departments which Jackson hadwas available at all times to Brown, and the few timesBrown asked Jackson to slow down he did so. I creditJackson's testimony that he sought Brown's advice, and itwas helpful, and he was grateful for it. I find no merit to theobjection that Jackson relied on Phillips and ignoredBrown although it may have appeared to have been the casea few times because of the circumstances of the situation.Ihave evaluated Respondent's testimony and theUnion'sandGeneralCounsel's testimony regardingPhillips'conduct and have made credibility findings(supra).Ihave credited Jackson's testimony that he andSobieski informed Phillips and Brown not to talk to fellowemployees. I have credited testimony that PhillipsassistedJackson in assembling employees in department 17 to beinformed by Jackson they were being released to vote, andhe did so by signaling and by word of mouth, and at thetime he gave this assistance he said "howdy" to some of theemployees. I have also credited testimony that, whenJackson, Phillips, and Brown returned to the voting area infront of department 17 employees on their way to vote,Phillips said "Howdy" to employees of other departmentsstanding at the coffee machines and the water fountain ashe passed them. Phillips testified that he said to Harris, thegroup leader who was in charge of Foreman HaroldWalker's department in his absence, that Board AgentJackson wished to talk to him. I credit this testimony.Section11330.4of the Board's Instructions and Guide-linesfor Representation Proceedings(supra,fn. 4) permitsobservers to release employees with or without the presenceof a Board agent They may tell the employees they are freeto vote if they wish to do so, and may do this by word orHometown Foods,Inc,vN.LRB, 71LRRM 2663 (C A. 5, 1969),Hometown Foods, Inc, v NLRB,72 LRRM 2465 (C A. 5, 1969);IntercontinentalMfg Co,167 NLRB No 105,Diamond State Poultry Co,107 NLRB 3, 6,Poinsett Lumber & Manufacturing Co,116 NLRB 1732,andN L R B v Tampa Crown Distributors,272 F 2d 470 (C.A 5, 1959). SeealsoN L R B v Smith Industries, Inc,69 LRRM 2660 (C A. 5, 1968), andSmith Industries,The,178 NLRB No 46 MONROE AUTO EQUIPMENT CO.119sign, after telling the foremen what they intend to do. I findthat,where a Board agent accompanies the observers, theobservers by word or sign may ask the employees toassemble to hear this information from the Board agent. Ialso find nothing objectionable in an observer telling anacting foreman that the Board agent wishes to talk to him.Section11326.2of the Board's Instructions and Guidelinesfor Representation Proceedings(supra,fn. 4) provides thatobservers may not electioneer during their hours of duty,whether at or away from the polling place. I do not consideras electioneering an observer saying "hello" or "howdy" toemployees as he asks them or motions to them to assembleto hear what the Board agent has to say.I find that Phillips did not electioneer when he assistedBoard Agent Jackson in assembling employees in depart-ment 17 by word or sign preliminary to their beinginformed by Jackson that they were being released to voteif they wished to do so. Nor do I find as electioneeringPhillips'"howdy" to these employees as they wereassembling or when he was about to ask them or to signal tothem to assemble. The "howdy" was obviously a way of"breaking the ice." I find Phillips' "howdy" to theemployees at the coffee machines and water fountain to bea minor form of electioneering, prompted by greetings offellow rank-and-file employees. I find that this greeting hadno substantial impact on the employees with respect to theway they voted.19 The Board inMilgrim Inc.,170 NLRBNo. 46, said that in determining whether certain conduct iselectioneering that will void an election it will not considera chance, isolated, or innocuous comment or inquiry by anemployer or union official to a voter as necessarily the typeof conduct that will void an election, that it will be guidedby the maxim that "the law does not concern itself withtrifles." I find Phillips' "howdy" to the employees at thecoffee machines and water fountain to be trifling.I find and conclude that substantial evidence does notsupport the Respondent's fifth objection that "Boardagents in going about the plant alerting the employees tovote sought advice and direction exclusively from theUnion representative, and permitted the Union observer tospeak, holler at, wave his hand and otherwise campaignwith the employees in the plant during the voting." I findand conclude that the objection should be dismissed.20On the evidence offered in support of and againstRespondent's sixth objection, I have not credited thetestimony of Respondent's witnesses Hayden, Gordon, andRoper that Board Agents permitted the ballot box to be leftcompletely unattended in a room with an open door(supra).IfRespondent's evidence supported its sixth objection, theballot box would have been left unattended for 5 minutesfrom 11:10 to 11:15 p.m. on March 3, 1966, when it wasresting on a chair in the office of Plant Manager Gordon inRespondent's plant building. I have credited the testimonyof Sobieski and Keynard that they did not leave Gordon'soffice from the time they entered shortly after 11 p.m. onMarch 3, 1966, until they left with the ballot box for thevoting area about 11: 15 p.m. on March 3, and that at nola It could bethat they had already voted.20 See N.L.R.B. v. Golden AgeBeverage/Co.,71LRRM 2924(C.A. 5,1969).21SeeN.L.R.B. v. Golden Age Beverage Co., 71LRRM 2924 (C.A. 5,1969); andPolymers,Inc., 170 NLRB No. 33, and 174 NLRB No. 42, enfd.time was the ballot box out of their sight or out of theircustody while they were in Gordon's office. I have foundthat the union observers who were in the lobby close toGordon's office were at no time in Gordon's office or in thehallway close to it except when Alewine asked permissionof Sobieski to use a restroom, and when they joined theRespondent's observers, Board agents Sobieski and Key-nard, and Tate and Skelton to go to the polling area at11:15 p.m. I have found that the ballot box, including theslit or opening on the top side of the ballot box, was sealedwhen it was brought to the polling area shortly after 11: 15p.m. on March 3, 1966, and remained that way untilSobieski removed the masking tape over the slit or openingon the top side of the box just before the polls were openedat 11:30 p.m. for the second voting session which lasteduntil 12:15 a.m. on March 4. One side of the ballot boxopened up when Sobieski hit the box after the polls wereclosed, and the box had been turned upside down for theballots to drop on the table to be counted, to cause anyballots stuck in the seams inside the box to fall on the table.Substantial evidence does not support the objection thatthe ballot box was left unattended by Board agents at anytime, including the time it was in an office with an opendoor. In any event, there is no evidence that any persontampered with the ballot box, while on the other hand,substantial evidence shows it was not tampered with. I findand conclude that in regard to the custody of the ballot boxat all times in issue desirable election standards were met,and that no reasonable possibility of irregularity inhered inthe conduct of the Board agents or the union observers. Ifind and conclude that Respondent's sixth objection is notsupportedby substantial evidence, and should bedismissed.21CONCLUSIONS OF LAW1.Known and identified union-supporting employeesof Respondent in the period before the Board-conductedelection held in Respondent's Hartwell, Georgia, plant onMarch 3 and 4, 1966, threatened other known andidentified employees of Respondent with loss of jobs andphysical injury if they did not support the Union in theelection.2.Known and identified union-supporting employeesthreatened other known and identified employees ofRespondent by representing to them that foremen andother salaried personnel were members of the Union andpaid union dues, and showed to them check stubs orvouchers of checks for foremen or other salaried personnellistinga deduction under the heading "Union dues orother," and falsely represented the deduction to be forunion dues when it was for Georgia income tax. Thisconduct conveyed to the other employees that employeeswho did not support the Union would be discriminatedagainst by foremen and other salaried personnel.3.The same union-supporting employees made thethreats in both paragraphs 1 and 2 to employees ofRespondent, and the threats made by each union-support-71 LRRM 3107 (C.A. 2, July 24, 1969). The Board in thePolymerscaseheld that "desirable election standards were met and that no reasonablepossibility of irregularity inhered in the conduct of the election." It rejectedthe per se possibility rule advocatedby Polymers. 120DECISIONSOF NATIONALLABOR RELATIONS BOARDing employee were the same or similar to those made by theotherunion-supporting employees, and their threatsconsidered cumulatively made a pattern of conduct.4.Anonymous telephone calls were received by em-ployees in which they were cursed and threatened withphysical injury and other reprisals for not supporting theUnion, or if they did not support the Union in the election.5.The known identity of the union-supporting employ-eesmaking the threats, their engaging in a pattern ofconduct, and their attendance at union meetings,and thefailure of the Union before and on the day of the election todisavow their conduct, gave the impression to otheremployees that their conduct had the support, or at least theindorsement, of the Union.6.The evidence of the threats made by the union-supporting employees and the circumstances in which theywere made, and who made them reveal they were made notonly to the employees who gave testimony regarding them,but to many other employees as well. Moreover, the natureof the threats especiallysincetheyweremade in apreelection campaign, and the presence of grounds for abelief by employees that the Union was behind them verylikely led to their prompt and wide circulation so that theirimpact was not limited to the employees to whom they weremade.7.The nature of the threatening anonymous telephonecalls and the circumstances in which they were made revealtheyweremade not only to the employees who gavetestimony regarding them but to many other employees aswell. The nature of these calls very likely led to their wideand prompt circulation so that their impact was not limitedto the employees to whom they were made.8.The threats of the union-supporting employees andthe anonymous telephone calls were of so serious a naturethat they could only result in widespread confusion andfear of reprisals which rendered impossible a rational,uncoerced choice by employees in the election of March 3and 4, 1966, in Respondent's Hartwell, Georgia, plant.9.The election of March 3 and 4, 1966, should bevacated and set aside and a new election should be directed,and the Board's certification of the Union as bargainingrepresentative, and its unfair labor practice order should bevacated and set aside, and the complaint in the unfair laborpractice proceeding should be dismissed in its entirety.10.There is no substantial evidence to support theallegations in Objection 1 that the Union or its agentsengaged in conduct alien to Section 7 of the Act by makingthreats to company employees that they would lose theirjobsunlessthey voted for the Union, and this part ofObjection I should be dismissed.11.There is no substantial evidence to support theallegation inObjection 3 that the Union instigated,condoned, ratified, and acquiesced in the action of some ofitspeople in false statements that salaried employees ofRespondent at Hartwell, Georgia, paid union dues, andObjection 3 insofar as it applies to the Union and its agentsshould be dismissed.12.There is no substantial evidence to support theallegation inObjection 4 that the Union instigated,condoned, ratified, and acquiesced in the action of itspeoplewho demonstrated payroll deduction slips ofsalaried employees of the Company, reporting that certainentries on the slips were in payment of union dues when inreality the deductions were for Georgia income tax, andObjection 4 insofar as it applies to the Union and its agentsshould be dismissed.13.There is no substantial evidence to support theallegations in Objection 5 that Board agents in going aboutthe plant alerting the employees to vote sought advice anddirection exclusively from the union representative andpermitted the union observer to speak, holler at, wave hishand, and otherwise campaign with the employees in theplantduring the voting, and Objection 5 should bedismissed.14.There is no substantial evidence to support theallegation in Objection 6 that Board agents permitted theballot box to be completely unattended in a room with anopen door, and Objection 6 should be dismissed.RECOMMENDED ORDERIt is recommended that the Board issue an order settingaside the Board-conducted election of March 3 and 4, 1966,in the Hartwell, Georgia, plant of Monroe Auto EquipmentCompany, ordering a new election, vacating and settingaside the Board's certification of the Union as bargainingrepresentative, vacating and setting aside the Board's orderin the unfair labor practice proceeding, and dismissing thecomplaint in the unfair labor practice proceeding in itsentirety.IT IS FURTHER RECOMMENDED that the Board in its orderdismiss Objections 1 to 4 insofar as they allege any illegal orobjectionable conduct by the Union and its agents, anddismissObjections 5 and 6.